Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 1 of 82

CLERK
wore" ORIGINAL

2020 MAY 29 PM I: 14
UNITED STATES DISTRICT COURT

poe BE RSet T OF COLUMBIA

In the Matter of Case: 1:20-—mc-—00034

CERTAIN LITHIUM-ION BATTERY CELLS,| 4SSigned To : Leon, Richard J.
BATTERY MODULES, BATTERY PACKS, Assign. Date : 5/29/2020
COMPONENTS THEREOF, AND Description: Misc.

PRODUCTS CONTAINING THE SAME

 

 

 

MOTION FOR ISSUANCE OF LETTER OF REQUEST
SK Innovation Co., Ltd. and SK Battery America, Inc. (collectively “SKI”), Respondents
in In re Certain Lithium-Ion Battery Cells, Battery Modules, Battery Packs, Components Thereof,
And Products Containing The Same, Investigation No. 337-TA-1181 before the U.S. International
Trade Commission (“ITC”), hereby move, upon recommendation from the ITC (Exhibit A), for
this Court to issue, under its seal and signature, the attached Letter of Request (Exhibit B) on behalf
of SKI to obtain discovery from the following foreign third party:
Evonik Industries AG
Rellinghauser StraBe 1—11
45128 Essen
Germany
The Letter of Request solicits the assistance of the Central Authority of Germany under the
Hague Convention on the Taking of Evidence Abroad in Civil or Commercial Matters (the “Hague
Convention”), 28 U.S.C. § 1782, to obtain discovery from Evonik Industries AG (“Evonik”),
which is relevant to the ITC Investigation and unobtainable through other means. Administrative
Law Judge Dee Lord has recommended that this Court issue the attached Letter of Request, there
being no opposition to SKI’s request.

For the reasons stated in the in the accompanying memorandum, and in order to comply

with the statutory time limitation for ITC Investigations, SKI respectfully requests that the Court

        
 
  
    

ery

MAY

car, Clerk of Court
US. D aN Gar District of Columbia j

 

 

 

   
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 2 of 82

assign a Judge to this matter and expedite the issuance of the attached Letter of Request.

Dated: May 29, 2020

Respectfully submitted,

Qemnilons of nds o)
7 U =

Jennifer Swize

JONES DAY

51 Louisiana Avenue, N.W.

Washington, D.C, 20001

Phone: 202.879.3939

Email: SKJ-ITC-Service-JD@jonesday.com

Attorney for SK Innovation Co., Ltd. and SK
Battery America, Inc.
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 3 of 82

 

 

 

 

 

INDEX OF EXHIBITS
Exhibit Description
A ITC Order Granting Respondents’ Motion Seeking Recommendation to Issue a
Letter of Request
B Letter of Request and Attachments A-B
C German Translation of Letter of Request and Attachments A-B

 

 

 
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 4 of 82

CERTIFICATE OF SERVICE

I, Jennifer Swize, hereby certify that on May 29, 2020 copies of the foregoing MOTION
FOR ISSUANCE OF LETTER OF REQUEST, AND MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT, were served as follows:

 

Lauren A. Degnan

FISH & RICHARDSON P.C.
1000 Maine Avenue, SW
Suite 1000

Washington, DC 20024

Counsel for Complainants LG Chem, Ltd,
LG Chem Michigan, Inc., and Toray
Industries, Inc.

Via E-Mail:
FishServ1181LGCSKI(@fr.com

 

Peter A. Swanson
COVINGTON & BURLING LLP

Washington, DC 20001

 

One City Center, 850 Tenth Street, N.W.

 

Counsel for Respondents SK Innovation
Co., Ltd. and SK Battery America, Inc.
Via

COV-SKL-1181@cov.com

 

May 29, 2020

 

Jefhifer Swize VU

JONES DAY

51 Louisiana Avenue, N.W.
Washington, D.C. 20001

 
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 5 of 82

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

Case: 1:20-—mc-00034

In the Matter of Assigned To : Leon, Richard J.
CERTAIN LITHIUM-ION BATTERY CELLS, Assign. Date : 5/29/2020
BATTERY MODULES, BATTERY PACKS, Description: Misc.

COMPONENTS THEREOF, AND
PRODUCTS CONTAINING THE SAME

 

 

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
MOTION FOR ISSUANCE OF LETTER OF REQUEST

SK Innovation Co., Ltd. and SK Battery America, Inc. (collectively “SKI”), Respondents
in In re Certain Lithium-Ion Battery Cells, Battery Modules, Battery Packs, Components Thereof.
And Products Containing The Same, Investigation No. 337-TA-1181 before the U.S. International
Trade Commission (“ITC”), hereby submit this memorandum in support of their request for
issuance of the attached Letter of Request.

I. STATEMENT OF FACT

On May 26, 2020, SKI moved the ITC to recommend that this Court issue the attached
Letter of Request. The motion explained that SKI sought foreign discovery on the basis of its
good faith belief that foreign third party Evonik Industries AG (“Evonik”) possesses unique
documents and information concerning asserted violation of section 337 of the Tariff Act of
1930 based on importation of products that allegedly infringe U.S. Patent Nos. 7,662,517 (“the
°317 patent”); 7,638,241 (“the ’241 patent”); 7,709,152 (“the ?152 patent”); and 7,771,877 (“the
°877 patent”). These patents generally relate to separators and materials used in lithium-ion
batteries.

SKI’s motion noted that Evonik is the successor of a German company named Degussa

AG (“Degussa”). Upon information and belief, in or around 2002 to 2006, Degussa and LG
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 6 of 82

Chem, Ltd.—a complainant in the ITC Investigation—engaged in discussions and joint efforts
related to separators for lithium-ion batteries. Within that time period, Degussa provided
samples of its separators, including its “Separion” separators, to LG Chem for testing and
evaluation. The efforts between Degussa and LG Chem also resulted in a memorandum of
understanding and a joint development agreement. The Degussa separators and information
related to those separators is relevant to SKI’s defenses in the ITC Investigation as devices or
materials that may be prior art to the asserted patents. And as the successor company for
Degussa, Evonik is likely in possession of these documents and materials which are directly
relevant to SKI’s defenses based on the invalidity of the asserted patents.

SKI’s motion before the ITC was unopposed, and on May 27, 2020, Administrative Law
Judge Dee Lord issued a recommendation (Exhibit A) that the U.S. District Court for the District
of Columbia issue the attached Letter of Request (Exhibit B) pursuant to the Hague Convention
on the Taking of Evidence Abroad in Civil or Commercial Matters. The ALJ found that the
Letter of Request meets the standards set forth by the Hague Convention—which includes
submitting German translations (Exhibit C)—and further requested that this Court assign a Judge
and expedite issuance of the Letter of Request in order to comply with the statutory time
limitation on ITC Investigations.

Il. STATEMENT OF POINTS AND AUTHORITIES

The Hague Convention provides that “[i]n civil or commercial matters a judicial authority
of a Contracting State may, in accordance with the provision of the law of that State, request the
competent authority of another Contracting State, by means of a Letter of Request, to obtain
evidence, or to perform some other judicial act.” Hague Convention, Art. 1, opened for signature,
Mar. 18, 1970, 23 U.S.T. 2555. Both the United States and Germany are parties to the Hague

Convention. Thus, a Letter of Request pursuant to the Hague Convention is an appropriate means
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 7 of 82

for seeking documents and deposition testimony from a foreign nonparty located in Germany. See
NXP B.V. and NXP Semiconductors USA, Inc v. Dell Inc., Case No. 1:15-mc-1131-RJL, Dkt. No. 3
(D.D.C 2015) (issuing letter of request, upon recommendation from the ITC, directed to third-
party residing in Germany).

The Hague Convention authorizes the District Court for the District of Columbia to issue
the Letter of Request. See 28 U.S.C. § 1781(b)(2) (permitting “the transmittal of a letter rogatory
or request directly from a tribunal in the United States to the foreign or international tribunal,
officer, or agency to whom it is addressed and its return in the same manner”); Société Nationale
Industrielle Aérospatiale v. U.S. Dist. Court, 482 U.S. 522, 535 (1987) (stating that “a judicial
authority in one contracting state ‘may’ forward a letter of request to the competent authority in
another contracting state for the purpose of obtaining evidence”). This Court thus has authority to
issue the attached Letter of Request, which is narrowly tailored in time and scope to minimize any
burden.

Il. CONCLUSION

For the foregoing reasons, SKI respectfully requests that the this Court grant its motion in

accordance with the ITC’s recommendation and issue the attached Letter of Request.
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 8 of 82

Dated: May 29, 2020 Respectfully submitted,

Jennifer Swize

JONES DAY

51 Louisiana Avenue, N.W.

Washington, D.C. 20001

Phone: 202.879.3939

Email: SKI-ITC-Service-JD@jonesday.com

Attorney for SK Innovation Co., Ltd. and SK
Battery America, Inc.
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 9 of 82

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

In the Matter of

Misc. Action. No.
CERTAIN LITHIUM-ION BATTERY CELLS,

BATTERY MODULES, BATTERY PACKS,
COMPONENTS THEREOF, AND
PRODUCTS CONTAINING THE SAME

 

 

[PROPOSED] ORDER

Upon consideration of SK Innovation Co., Ltd. and SK Battery America, Inc.’s Motion for
Issuance of Letter of Request, and Administrative Law Judge Dee Lord’s Recommendation for
this Court to issue the Letter of Request, the motion is hereby GRANTED.

IT IS SO ORDERED.

DATED:

 

UNITED STATES DISTRICT JUDGE
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 10 of 82

Exhibit A
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 11 of 82

UNITED STATES INTERNATIONAL TRADE COMMISSION

Washington, D.C.

 

In the Matter of

CERTAIN LITHIUM-ION BATTERY Inv. No. 337-TA-1181
CELLS, BATTERY MODULES, BATTERY
PACKS, COMPONENTS THEREOF, AND
PRODUCTS CONTAINING THE SAME

 

 

ORDER NO. 12: GRANTING RESPONDENTS’ MOTION SEEKING
RECOMMENDATION TO ISSUE A LETTER OF REQUEST

(May 27, 2020)

On May 26, 2020, Respondents SK Innovation Co., Ltd. and SK Battery America, Inc.
filed a motion seeking recommendation to the District Court for the District of Columbia to issue
a letter of request (Motion Docket No. 1181-008). There is no opposition to the motion from
Complainants.

Respondents seek to obtain discovery from Evonik Industries AG, a German company
that is the successor to Degussa AG, a company that Respondents have identified as likely in
possession of documents or material that are relevant to Respondents’ invalidity defenses in this
investigation. A Letter of Request is the appropriate method for seeking discovery from
Germany, which is a party to the Hague Convention of 18 March 1970 on the Taking of
Evidence Abroad in Civil or Commercial Matters (the “Hague Convention”). See, e.g., Certain
Automated Teller Machines, ATM Modules, Components Thereof, and Products Containing the
Same, Inv. No. 337-TA-989, Order No. 9 (Jun. 6, 2016). Pursuant to the Federal Rules of Civil
Procedure and the All Writs Act, United States District Courts are authorized to transmit Letters

of Request to the Department of State or to the appropriate foreign tribunal, officer, or agency.
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 12 of 82

Fed. R. Civ. P. 4(f)(2)(B); 28 U.S.C. §§ 1651, 1781. Administrative law judges may issue
recommendations to the United States District Court for the District of Columbia to issue Letters
of Request. See, e.g., Certain Industrial Automation Systems and Components Thereof Including
Control Systems, Controllers, Visualization Hardware, Motion Control Systems, Networking
Equipment, Safety Devices, and Power Supplies, Inv. No. 337-TA-1074, Order No. 8 (Dec. 13,
2017).

There being no opposition and for good cause shown, Motion Docket No. 1181-008 is
hereby GRANTED. A recommendation to the United States District Court for the District of
Columbia is attached hereto as Attachment A.

SO ORDERED.

“Dee hort

Dee Lord
Administrative Law Judge

 
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 13 of 82

Attachment A
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 14 of 82

UNITED STATES INTERNATIONAL TRADE COMMISSION

Washington, D.C.

 

In the Matter of

CERTAIN LITHIUM-ION BATTERY Inv. No. 337-TA-1181
CELLS, BATTERY MODULES, BATTERY
PACKS, COMPONENTS THEREOF, AND
PRODUCTS CONTAINING THE SAME

 

 

RECOMMENDATION TO THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
TO ISSUE A LETTER OF REQUEST FOR JUDICIAL ASSISTANCE PURSUANT TO
THE HAGUE CONVENTION OF 18 MARCH 1970 ON THE TAKING OF EVIDENCE
ABROAD IN CIVIL OR COMMERCIAL MATTERS

(May 27, 2020)

The undersigned Administrative Law Judge finds that the evidence that Respondents SK
Innovation Co., Ltd. and SK Battery America, Inc. seek from Evonik AG pursuant to their
Proposed Letter of Request is reasonably necessary to investigate fully their defenses to a claim
of violation of section 337 of the Tariff Act of 1930, as amended, 19 U.S.C. § 1337, in the
above-captioned matter before the United States International Trade Commission. Accordingly,
the undersigned recommends that the District Court for the District of Columbia issue, under its
seal and signature, the attached Letter of Request to the appropriate Central Authority in
Germany.

A Letter of Request is the appropriate method of gathering the necessary requested
evidence outside the United States. Respondents must transmit the Letter of Request with a
District Court Judge’s signature and the District Court’s seal to the appropriate Central Authority

in Germany. The Proposed Letter of Request meets the standards set forth by the Hague
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 15 of 82

Convention regarding the Federal Republic of Germany. See U.S. Department of State,

Germany Judicial Assistance Information (last updated Nov. 15, 2013).!

In order to comply with the statutory time limitations on International Trade Commission
investigations, the undersigned respectfully requests the Court to assign a judge and schedule a

hearing to expedite the issuance of the Letter of Request.

Respectfully Submitted,

“Dee hore

Dee Lord

Administrative Law Judge

U.S. International Trade Commission
500 E Street, S.W.

Washington, DC 20436

Address for Return of Issued Letter of Request:

Blaney Harper

JONES DAY

51 Louisiana Avenue, N.W.

Washington, D.C. 20001

Phone: 202.879.3939

Email: SKI-ITC-Service-JD@jonesday.com

 

| Available at https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-
Information/Germany.html
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 16 of 82

CERTAIN LITHIUM-ION BATTERY CELLS, BATTERY Inv. No. 337-TA-1181
MODULES, AND BATTERY PACKS, COMPONENTS
THEREOF, AND PRODUCTS CONTAINING THE SAME

PUBLIC CERTIFICATE OF SERVICE

I, Lisa R. Barton, hereby certify that the attached ORDER has been
served upon the following parties as indicated, on 5/27/2020.

Lisa R. Barton, Secretary

U.S. International Trade Commission
500 E Street, SW, Room 112
Washington, DC 20436

On Behalf of Complainants LG Chem, Lid., LG Chem
Michigan, Inc., and Toray Industries, Inc.:

Lauren Degnan CJ Via Hand Delivery
FISH & RICHARDSON P.C. C0) Via Express Delivery
1000 Maine Ave, SW Suite 1000 C] Via First Class Mail

Washington, DC 20024

5 . . . .
Email: degnian@fricom XX] Other: Email Notification

of Availability for Download

On Behalf of Respondents SK Battery America, Inc. and
SK Innovation Co., Lfd.:

 

Blaney Harper L] Via Hand Delivery
JONES DAY LC) Via Express Delivery
51 Louisiana Avenue, N.W. C Via First Class Mail

Washington, D.C. 20001

62 . . .
Email: bharper@jonesday.com 1 Other: Email Notification

of Availability for Download
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 17 of 82

Exhibit B
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 18 of 82

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

In the Matter of

Civil Action No. Misc.

CERTAIN LITHIUM-ION BATTERY CELLS,

BATTERY MODULES, BATTERY PACKS, Request for International Judicial
COMPONENTS THEREOF, AND Assistance Pursuant to Hague Convention
PRODUCTS CONTAINING THE SAME of 18 March 1970 on the Taking of

Evidence Abroad in Civil or Commercial
Matters

REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE PURSUANT TO THE
HAGUE CONVENTION ON THE TAKING OF EVIDENCE ABROAD IN CIVIL OR
COMMERCIAL MATTERS (28 U.S.C. § 1782)

TO:

FROM:

Die Prasidentin des Oberlandesgerichts Diisseldorf
Cecilienallee 3

D-40474 Diisseldorf

tel.: +49 (211) 4971-0

fax: +49 (211) 4971-548

e-mail: poststelle@olgduesseldorf.nrw.de

The Honorable

United States District Court for the District of Columbia
333 Constitution Ave., NW

Washington, D.C. 20001, USA

Phone: +1 (202) 354-3080

 

The United States District Court for the District of Columbia presents its compliments to

the Central Authority of Germany and requests international judicial assistance to obtain evidence

to be used in the above-captioned investigation (“Investigation”). It has been demonstrated to us

that justice cannot completely be done amongst the parties without the taking of evidence from

Evonik Industries AG, which is headquartered at Rellinghauser StraBe 1—11, 45128 Essen,

Germany and within your jurisdiction. In conformity with Article 3 of the Hague Convention on

the Taking of Evidence Abroad in Civil or Commercial Matters (28 U.S.C. § 1782) (“the Hague

Convention”), the undersigned applicant has the honor to submit the following request:
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 19 of 82

 

1. Sender

Honorable

United States District Court

for the District of Columbia

333 Constitution Avenue N.W. Washington
D.C. 20001 U.S.A.

 

 

2. Central Authority of the Requested State

Die Prisidentin des Oberlandesgerichts
Diisseldorf

Cecilienallee 3

40474 Diisseldorf

tel.: +49 (211) 4971-0

fax: +49 (211) 4971-548

e-mail: poststelle@olg-duesseldorf.nrw.de

 

3. Person to whom the executed request is to
be returned

Blaney Harper

JONES DAY

51 Louisiana Avenue, N.W.

Washington, D.C. 20001

Phone: 202.879.3939

Email: SKJ-ITC-Service-JD@jonesday.com

 

4. Specification of the date by which the requesting authority requires receipt of the response

to the Letter of Request

 

 

Date

 

A response is requested by June 22, or as
soon as practicable in order to ensure the
evidence may be obtained before the
period for fact discovery concludes and
is available for trial. Expedient treatment
of this request will allow the parties to
arrange a mutually agreeable date for
production and avoid disruption to the
witness’s business or personal plans.

 

 
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 20 of 82

 

Reason for urgency

 

Under Section 337 of the Tariff Act of 1930,
as amended, 19 U.S.C. § 1337, investigations
in the United States International Trade
Commission must be completed “at the
earliest practicable time.”

The requested discovery is narrow, highly
relevant, and not burdensome. Expedient
treatment of this request will allow the
relevant authority to make an informed
decision on the merits of this investigation.

 

In conformity with Article 3 of the Convention, the undersigned applicant has the honor to

submit the following request:

 

5. a. Requesting judicial authority (Article
3, a)

United States District Court Judge
U.S. District Court for the District of
Columbia

333 Constitution Ave., N.W.
Washington, DC 20001

United States of America

 

b. To the competent authority of
(Article 3, a)

Germany

 

c. Names of the case and any
identifying number

 

In the Matter of Certain Lithium-Ion Battery
Cells, Battery Modules, Battery Packs,
Components Thereof, And Products
Containing The Same, Investigation No. 337-
TA-1181.

 

Names and addresses of the parties and their representatives (including representatives in the

requested State) (Article 3, b)

 

 

6. a. Plaintiff (Complainant)
d

 

 

LG Chem, Ltd. (“LGCL” or “LG Chem”),
LG Twin Towers, 128 Yeoui-daero,
Yeongdeungpo-gu, Seoul! 07336, Republic of
Korea.

LG Chem Michigan Inc. (““LGCMI’),
1 LG Way, Holland, MI 49423, United States.

Toray Industries, Inc. (“Toray”), Nihonbashi
Mitsui Tower, 1-1, Nihonbashi-Muromachi, 2-
chrome, Chuo-ku, Tokyo 103-0022, Japan.

 

 
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 21 of 82

 

 

Representatives

Michael McKeon

Lauren Degnan

Timothy W. Rife

Ralph A. Phillips

Daniel A. Tishman
Thomas S. Fusco

FISH & RICHARDSON P.C.
1000 Maine Ave., SW
Suite 1000

Washington, DC 20024
Telephone: (202) 783-5070
Facsimile: (202) 783-2331

Leeron G. Kalay

FISH & RICHARDSON P.C.
500 Arguello St., Suite 500
Redwood City, CA 94063
Telephone: (650) 839-5070

 

b. Defendants (Respondents)

SK Innovation Co., Ltd. (“SKIC”), 26 Jongno-
gu, Jongno-gu, Seoul 03188, Republic of
Korea

SK Battery America, Inc. (““SKBA”), 201 17% |-
Street NW, Suite 1700, Atlanta, GA 30363,
United States.

 

Representatives

 

 

Blaney Harper

Vishal V. Khatri

Yury Kalish

Alex K. Chung

Jihong Lou

Edwin Garcia

Yang Li

JONES DAY

51 Louisiana Avenue, N.W.
Washington, D.C. 20001
Phone: 202.879.3939
Email: SKI-ITC-Service-JD@jonesday.com

Yeah-Sil Moon
Gasper J. LaRosa
Stuart W. Yothers
JONES DAY

 

 
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 22 of 82

 

250 Vesey Street
New York, New York 10281
Phone: 212.326.3939

Anthony M. Insogna

JONES DAY

4655 Executive Drive, Suite 1500
San Diego, CA 92121

Phone: 858.314.1200

David B. Cochran
Kaitlin Crowder
JONES DAY

901 Lakeside Avenue
Cleveland, Ohio 44114
Phone: 216.586.3939

 

c. Other parties

 

 

 

7. Nature of the Proceedings

 

This is a proceeding being conducted by the
United States International Trade
Commission under Section 337 of the Tariff
Act of 1930, as amended, 19 U.S.C. § 1337,
based on a Complaint filed by LG Chem,
Ltd. (“LGCL” or “LG Chem”), LG Chem
Michigan Inc. (“LGCMI”), and Toray
Industries, Inc. (“Toray”) (collectively
“Complainants’’), filed on September 26,
2019.

Complainants allege that SK Innovation
Co., Ltd. (“SKIC”) and SK Battery
America, Inc. (“SKBA”) (collectively
“Respondents”) infringe U.S. Patent Nos.
7,662,517 (“the °517 patent”); 7,638,241
(“the °241 patent”); 7,709,152 (‘the °152
patent”); and 7,771,877 (“the °877 patent”)
(collectively, the “Asserted Patents”).

The alleged violation stems from
importation of certain lithium-ion battery
cells, battery modules, battery packs,
components thereof (including battery
separators and powderous electrode active

 

 
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 23 of 82

 

material), and vehicles containing same.

The International Trade Commission
instituted proceedings based on
Complainants’ allegations. Upon
institution, the case was assigned to
Administrative Law Judge Dee Lord to
preside over pre-trial matters, conduct a
trial, and issue an initial determination on
the merits of the case.

Respondents deny Complainants’ claims on
the basis of non-infringement and invalidity
of the patents.

 

8. a. Evidence to be obtained or other
judicial act to be performed (Article 3,

d)

It is respectfully requested that the
Central Authority of Germany order
Evonik Industries AG (“Evonik”) to
produce copies of documents and other
property as described in Attachment A.
Specifically, that Evonik produce all
information relevant to Degussa AG and
LG Chem dealings, in or around 2002 to
2006, related to separators for lithium-
ion batteries.

It is additionally requested that the
Central Authority of Germany order
Evonik to provide testimony regarding
deposition topics set forth in
Attachment A. Namely, testimony
concerning Degussa AG and LG Chem
dealings, in or around 2002 to 2006,
related to separators for lithium-ion
batteries.

 

b. Purpose of the evidence or judicial
act sought

 

The requested documents will provide
important evidence related to the prior art
and invalidity defenses related to the
asserted patents, which is urgently needed
as the International Trade Commission
proceeds with the Investigation.

 

 

9. Identity and address of any person
to be examined (Article 3, e)

 

Evonik Industries AG
Rellinghauser Strafe 1—11
45128 Essen

 

 
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 24 of 82

 

Germany

 

10. Questions to be put to the
persons to be examined or statement
of the subject-matter about which
they are to be examined (Article 3, /)

The topics of the deposition questions set forth
in Attachment A.

 

11. Documents or other property to
be inspected (Article 3, g)

The documents or other property to be
inspected are set forth in Attachment A:

1) Memorandum of Understanding (“MOU”)
between Degussa and LG Chem signed in
2002-2004 timeframe related to separators for
lithium-ion batteries.

2) Joint Development Agreement (“JDA”)
between Degussa and LG Chem signed in
2003-2005 timeframe related to separators for
lithium-ion batteries.

3) Documents related to meetings between
Degussa and LG Chem in 2002-2006
timeframe related to separators for lithium-ion
batteries, including lists of attendees, agendas,
meeting minutes, or any other notes pertaining
such.

4) Any samples of Degussa separators,
including Separion separators, provided by
Degussa to LG Chem in 2002—2006 timeframe
or documents related to such, including any
testing procedures or results.

5) All communications between Degussa and
LG Chem in 2002~2006 timeframe related to
separators for lithium-ion batteries.

 

 

12. Any requirement that the evidence be
given on oath or affirmation and any special
form to be used (Article 3, /)

 

It is respectfully requested that

the Central Authority of Germany direct the
witness to be duly sworn in accordance
with the applicable procedures of Germany,
and that the testimony be taken and
transcribed by a qualified court reporter and
videographer provided by Respondents.

It is respectfully requested that a qualified

 

 
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 25 of 82

 

Evonik representative be examined under
oath or affirmation, or in the alternative,
that such representative be instructed of the
consequences for giving untruthful and
false answers under the law of Germany.

 

 

13. Special methods or procedure to be
followed (Articles 3, i and 9)

 

In the event that any document called for by
these requests is withheld in whole or in part
on the basis of any applicable privilege, it is
requested that Evonik furnish a privilege log
that identifies each document for which any
privilege is claimed and that provides, with
respect to each document, the following
information:

(a) the date the document was created and
last modified;

(b) the subject matter of the document;

(c) the person(s) who prepared the
document;

(d) all persons to whom the document was
distributed, shown, or explained;

(e) the document’s present custodian; and
(f) the nature of the privilege asserted.

It is requested that: (1) the parties’
representatives or their designees,
interpreters, and a stenographer be permitted
to be present during the examination; (2)
there be excluded from the examination, if
permitted under the law of Germany, all
persons other than the judicial officer
conducting the examination of Evonik’s
representative, the attorneys for the parties,
the stenographer, interpreters, and other
officials of the court of Germany normally
present during such proceedings; (3) a
stenographer be permitted to record
verbatim the examination of Evonik’s
representative; and (4) the representatives or
their designees be permitted to submit
additional questions for presentment

to Evonik’s representative following his or
her answering of the questions and topics
set forth in Attachment A.

 

 
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 26 of 82

 

14. Request for notification of the time and
place for the execution of the Request and
identity and address of any person to be
notified (Article 7)

It is requested that the individuals identified
below be furnished as soon as practicable with
a copy of the executed Letter of Request.

Blaney Harper

JONES DAY

51 Louisiana Avenue, N.W.

Washington, D.C. 20001

Phone: 202.879.3939

Email: SKI-ITC-Service-JD@jonesday.com

 

15. Request for attendance or participation of
judicial personnel of the requesting authority
at the execution of the Letter of Request
(Article 8).

None

 

16. Specification of privilege or duty to refuse
to give evidence under the law of the State of
origin (Article 11, 5)

The witness or custodian may refuse to give
evidence only insofar as he or she has a
privilege or duty to refuse to give evidence
under the laws of Germany or the United
States.

 

17. The fees and costs incurred which are
reimbursable under the second paragraph of
Article 14 or under Article 26 of the
Convention willbe borne by

SK Innovation Co., Ltd. (““SKIC”) and SK
Battery America, Inc. (““SKBA”)

Represented by:

Blaney Harper

JONES DAY

51 Louisiana Avenue, N.W.

Washington, D.C. 20001

Phone: 202.879.3939

Email: SKI-ITC-Service-JD@jonesday.com

 

Date of Request

 

Signature and Seal of the
Requesting Authority

 

United States District Court Judge
U.S. District Court for the District of Columbial

 

 

Attachment A: Documents or Other Property to be Produced by Evonik Industries AG and
Topics for the Deposition of Evonik Industries AG

Attachment B: Protective Order

 

 
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 27 of 82

Attach. A
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 28 of 82

ATTACHMENT A:
DOCUMENTS OR OTHER PROPERTY TO BE PRODUCED BY EVONIK
INDUSTRIES AG AND TOPICS FOR
THE DEPOSITION OF EVONIK INDUSTRIES AG
DEFINITIONS

The Document Requests (“Requests”) below incorporate the following definitions.

These definitions apply to all Requests regardless of whether upper or lower case letters are used.

1. “You,” “Your,” “Evonik,” or “Degussa” means Evonik Industries AG or
Degussa AG.
Z. “Complainants” means any or all of Complainants LG Chem, Ltd., LG Chem

Michigan Inc., and Toray Industries, Inc., and their (i) present or former directors, officers,
employees, agents, representatives, accountants, investigators, consultants, attorneys, and
predecessors or successors in interest, and any parent, subsidiary or affiliated entities; (ii) any
other person or entity acting on Complainants’ behalf or on whose behalf Complainants acted;
(iii) and any person or entity which owes a duty, contractual or otherwise, to communicate with
Complainants any facts, or provide any Documents, relating to the Asserted Patents, the history
thereof, or this Investigation; and (iv) any other person or entity otherwise subject to
Complainants’ control, or which controls Complainants, or with which Complainants are under
common control.

3, “Respondents” or “SKI” means any or all of SK Innovation Co., Ltd. and SK
Battery America, Inc.

4. “Asserted Patents” mean United States Patent Nos. 7,662,517 (“the °517 patent”),
7,638,241 (“the ’241 patent”), 7,709,152 (“the ’152 patent”), and 7,771,877 (“the °877 patent”).

5. “Prior Art” includes any document, event, thing, or subject matter of the type set
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 29 of 82

forth in or relevant under 35 U.S.C. § 102 or § 103.

6. “Thing” specifically includes, by way of example but not limitation, any disc,
tape or other electronic media storage device, any product and any model, prototype or
experimental device or part or assembly thereof.

7. “Communication” means every manner or method of the disclosure, transfer, or
exchange of information, whether orally, electronically or by hard copy, and whether face-to-
face or by telephone, mail, facsimile, email, Internet communication or otherwise.

8. “Document” includes Communications, Things, and documents in any form,
including documents stored electronically. Any comment or notation appearing in any
Document, and not part of the original text, is to be considered a separate “Document.”

9. “Date” means the exact day, month and year if ascertainable, or if not,
Complainant’s best approximation thereof.

10. “Person” refers to both a natural person and entity, such as an organization, firm,
corporation, or other legal entity. The acts “of” a Person are defined to include the acts of
directors, officers, members, employees, agents or attorneys acting on the Person’s behalf.

ll. “Relating” means regarding, referring to, concerning, mentioning, reflecting,
pertaining to, analyzing, evidencing, stating, involving, identifying, describing, discussing,
documenting, commenting on, dealing with, embodying, responding to, supporting,
contradicting, comprising, containing, or constituting (in whole or in part), as the context makes
appropriate.

12. “Identify” or provide the “Identity” or “Identification” of a Person who is a
natural person means to state for that person: the person’s full name, present or last known

address, present or last known telephone number, present or last known employer and that
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 30 of 82

employer’s address, and present or last known job title.

13. “Identify” or provide the “Identity” or “Identification” of a Person that is an entity
means to state for that entity: the entity’s full name, present or last known address, present or last
known telephone number, all known names under which the entity has operated in the past, and
all known addresses at which the entity has conducted business in the past.

14. To “Identify” any Document or Thing or to provide the “Identity” or
“Identification” of any Document or Thing means:

a. To provide a brief description of such Document or Thing sufficient to
support a request for production;

b. To specify the place where the Document or Thing may be Inspected; and

c. Ifacopy of the Document or Thing has been previously supplied, to so state
and specifically identify the previously supplied copy by reference to Bates
number(s) or other identifying information such as litigation control number.

15. Asused herein, the singular shall always include the plural, the present tense shall
also include the past tense, and vice versa.

16. “And,” and “or” shall be construed in the conjunctive or disjunctive sense,
whichever makes the Request more inclusive.

INSTRUCTIONS

In addition to the above Definitions, the following Instructions shall also apply to these
Requests:

1. If any document or identification of any document or oral communication is
withheld under a claim of privilege in response to a Request, You shall provide sufficient

information to determine the identity of the document or oral communication and state the basis
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 31 of 82

for any Asserted Claim of privilege within ten (10) days of making the claim. In particular, for
each privileged document or communication, You shall identify:
a. The Date the information was created or communicated;
b. The author(s) or speaker(s) and their employer(s) and position(s), including
whether each person is an attorney or patent agent;
c. All recipients and their employer(s) and position(s), including whether each
person is an attorney or patent agent;
d. The general subject matter of the information; and
e. The type of privilege or protection claimed.

2. If You object to any part of a Request and refuse to produce Documents in
response to that part, You shall state Your objection and produce Documents in response to all
remaining portions of the Request. If You object to the scope or time period of a Request and
refuse to produce Documents for that scope or time period, You shall state Your objection and
the scope or time period You believe is appropriate.

oe If any of the following Requests cannot be responded to in full after exercising
due diligence to secure the requested Documents, please so state and respond to the extent
possible, specifying Your inability to respond to the remainder and producing whatever
Documents You have Relating to the unanswered portion. If Your response is qualified in any
way, set forth the details of such qualification.

4, If a Document responsive to any Request is in a language other than English and
an English translation exists, then identify and provide both Documents.

5. These Requests seek Documents and Things in existence as of the Date of service

thereof.
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 32 of 82

6. You are to search all documents within your possession, custody, or control,
wherever located, including but not limited to any documents placed in storage facilities or in the
possession of any employee, agent, representative, attorney, investigator, or other Person acting
or purporting to act on your behalf (whether located at his/her residence or place of business), in
order to fully respond to the requests herein.

7. You are to produce documents from any single file in the same order as they were
found in such file, including any labels, files, folders and/or containers in which such documents
are located or with which such Documents are associated. If copies of documents are produced
in lieu of the originals, such copies should be legible and bound, stapled, or segregated in the
same manner as the original.

8. If you do not produce each document or thing requested herein as they are kept in
the usual course of business, you must organize and label the documents or things produced to
correspond with the particular document request to which the document or thing is responsive.

9. You are to produce all documents which are responsive in whole or in part to any
of the requests herein in full, without abridgement, abbreviation, or expurgation of any sort. If
any such documents cannot be produced in full, produce the document to the extent possible.

10. You are required to produce not only the original or an exact copy of the original
of all documents or things responsive to any of the requests herein, but also all copies of such
documents or things which bear any notes or markings not found on the originals and all
preliminary, intermediate, final, and revised drafts or embodiments of such documents or things.
You are also required to produce all versions of the requested documents stored by a computer
internally, on disk, on CD-ROM, or on tape.

11. If any of the documents requested herein are no longer in your possession,
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 33 of 82

custody, or control, you are requested to identify each such requested document by date, type of
document, Person(s) from whom sent, Person(s) to whom sent, and Person(s) receiving copies,
and to provide a summary of its pertinent contents.

12. If any document responsive to these requests has been destroyed, describe the
content of such document, the location of any copies of such document, the date of such
destruction, and the name of the Person who ordered or authorized such destruction.

13. Electronic and computerized materials must be produced in an intelligible format
or together with a description of the system from which it was derived sufficient to permit
tendering of the material intelligible.

14. If you withhold any document responsive to these requests, either partially or
entirely, on grounds of privilege or immunity from discovery, you must provide a log that
describes, for each document so withheld:

a. the document’s format (e.g., email, memorandum, presentation);
b. the document’s title;
c. the document’s author or authors;
d. any and all recipients of the document;
e. the date on which the document was created;
f. the subject of the matter being withheld;
g. the privilege or immunity being asserted; and
h. the full justification for applying that privilege or immunity.
REQUESTS FOR PRODUCTION
Please produce or allow for inspection and copying the following described Documents

and Things in Your possession, custody, or control:
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 34 of 82

1. All Documents and Things related to Degussa and LG Chem, Ltd. dealings
between the 2002 to 2007 timeframe concerning separators for lithium-ion batteries.

2. Memorandum of Understanding (“MOU”) between Degussa and LG Chem, Ltd.
signed in 2002 to 2004 timeframe related to separators for lithium-ion batteries.

3. Joint Development Agreement (“JDA”) between Degussa and LG Chem, Ltd.
signed in 2003 to 2005 timeframe related to separators for lithium-ion batteries.

4. Documents related to meetings between Degussa and LG Chem, Ltd. in 2002 to
2006 timeframe related to separators for lithium-ion batteries, including lists of attendees,
agendas, meeting minutes, or any other notes pertaining such.

dp Any samples of Degussa separators, including Separion separators, provided by
Degussa to LG Chem, Ltd. in 2002 to 2006 timeframe, or documents related to such, including
any testing procedures or results.

6. All communications between Degussa and LG Chem, Ltd. in 2002 to 2006
timeframe related to separators for lithium-ion batteries. |

QUESTIONS AND TOPICS TO BE ASKED

1. The facts and circumstances describing Degussa’s and LG Chem, Ltd.’s dealings
between 2002 until 2007 related to separators for lithium-ion batteries.

2. The development, design, testing, specification, operation, protocol, evaluation,
configuration, diagnosis, or any related use of separators for lithium-ion batteries between 2002
until 2007 or components pertaining such separators.

on Information concerning the development, design, testing, specification, operation,
protocol, evaluation, configuration, diagnosis, or any related use of Separion separators during

2002 until 2007.
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 35 of 82

4. The extent of to which Degussa provided information, samples, or other
documents to LG Chem, Ltd. concerning separators for lithium-ion batteries or components
related to such between 2002 and 2007.

5. Whether all documents provided in response to the request for production are true

and accurate copies.
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 36 of 82

Attach. B
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 37 of 82

UNITED STATES INTERNATIONAL TRADE COMMISSION

Washington, D.C.

 

In the Matter of

CERTAIN LITHIUM-ION BATTERY Inv. No. 337-TA-1181
CELLS, BATTERY MODULES,
BATTERY PACKS, COMPONENTS
THEREOF, AND PRODUCTS
CONTAINING THE SAME

 

ORDER NO. 1: PROTECTIVE ORDER
(November 1, 2019)

WHEREAS, documents and information may be sought, produced or exhibited by and
among the parties to the above captioned proceeding, which materials relate to trade secrets or
other confidential research, development or commercial information, as such terms are used in
the Commission’s Rules, 19 C.E.R. § 210.5;

IT IS HEREBY ORDERED THAT:

1. Confidential business information is information which concerns or relates to the
trade secrets, processes, operations, style of work, or apparatus, or to the production, sales,
shipments, purchases, transfers, identification of customers, inventories, amount or source of any
income, profits, losses, or expenditures of any person, firm, partnership, corporation, or other
organization, or other information of commercial valizes the disclosure of which is likely to have
the effect of either (i) impairing the Commission’s ability to obtain such information as is
necessary to perform its statutory functions; or (ii) causing substantial harm to the competitive
position of the person, firm, partnership, corporation, or other organization from which the

information was obtained, unless the Commission is required by law to disclose such
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 38 of 82

information. The term “confidential business information” includes “proprietary information”
within the meaning of section 777(b) of the Tariff Act of 1930 (19 U.S.C. § 1677f(b)).

2(a). Any information submitted, in pre-hearing discovery or in a pleading, motion, or
response to a motion either voluntarily or pursuant to order, in this investigation, which is
asserted by a supplier to contain or constitute confidential business information shall be so
designated by such supplier in writing, or orally at a deposition, conference or hearing, and shall
be segregated from other information being submitted. Documents shall be clearly and
prominently marked on their face with the legend: “CONFIDENTIAL BUSINESS
INFORMATION SUBJECT TO PROTECTIVE ORDER” or a comparable notice. Such
information, whether submitted in writing or in oral testimony, shall be treated in accordance
with the terms of this protective order.

(b). | The Administrative Law Judge or the Commission may determine that
information alleged to be confidential is not confidential, or that its disclosure is necessary for
the proper disposition of the proceeding, before, during or after the close of a hearing herein. If
such a determination is made by the Administrative Law Judge or the Commission, opportunity
shall be provided to the supplier of such information to argue its confidentiality prior to the time
of such ruling.

3. In the absence of written permission from the supplier or an order by the
Commission or the Administrative Law Judge, any confidential documents or business
information submitted in accordance with the provisions of paragraph 2 above shall not be
disclosed to any person other than: (i) outside counsel for parties to this investigation; including
necessary secretarial and support personnel assisting such counsel; (ii) qualified persons taking

testimony involving such documents or information and necessary stenographic and clerical
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 39 of 82

personnel thereof; (iii) technical experts and their staff who are employed for the purposes of this
litigation (unless they are otherwise employed by, consultants to, or otherwise affiliated with a
non-governmental party, or are employees of any domestic or foreign manufacturer, wholesaler,
retailer, or distributor of the products, devices or component parts that are the subject of this
investigation); (iv) the Commission, the Administrative Law Judge, the Commission staff, and
personnel of any governmental agency as authorized by the Commission; (v) the Commission, its
employees, and contract personnel who are acting in the capacity of Commission employees, for
developing or maintaining the records of this investigation or related proceedings for which this
information is submitted, or in internal audits and investigations relating to the programs and
operations of the Commission pursuant to 5 U.S.C. Appendix 3; and (vi) by U.S. government
employees and contract personnel, solely for cybersecurity purposes.!

4. Confidential business information submitted in accordance with the provisions of
paragraph 2 above shall not be made available to any person designated in paragraph 3(i)* and
(iii) unless he or she shall have first read this order and shall have agreed, by letter filed with the
Secretary of this Commission: (i) to be bound by the terms thereof; (ii) not to reveal such
confidential business information to anyone other than another person designated in paragraph 3;
(iii) to utilize such confidential business information solely for purposes of this investigation,
and (iv) including the following acknowledgment:

I, the undersigned, acknowledge that information submitted in response to this

request for information and throughout this investigation or other proceeding may
be disclosed to and used:

(i) by the Commission, its employees and Offices, and contract personnel (a) for
developing or maintaining the records of this or a related proceeding, or (b) in
internal investigations, audits, reviews, and evaluations relating to the programs,

 

! See Commission Administrative Order 16-01 (Nov. 7, 2015).
2 Necessary secretarial and support personnel assisting counsel need not sign onto the protective
order themselves because they are covered by counsel’s signing onto the protective order.
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 40 of 82

personnel, and operations of the Commission including under 5 U.S.C. Appendix
3; or
(ii) by U.S. government employees and contract personnel, solely for

cybersecurity purposes. | understand that all contract personnel will sign
appropriate nondisclosure agreements.

5. If the Commission or the Administrative Law Judge orders, or if the supplier and
all parties to the investigation agree, that access to, or dissemination of information submitted as
confidential business information shall be made to persons not included in paragraph 3 above,
such matter shall only be accessible to, or disseminated to, such persons based upon the
conditions pertaining to, and obligations arising from this order, and such persons shall be
considered subject to it, unless the Commission or the Administrative Law Judge finds that the
information is not confidential business information as defined in paragraph ! hereof.

6(a). Any confidential business information submitted to the Commission or the
Administrative Law Judge in connection with a motion or other proceeding within the purview
of this investigation shall be submitted under seal pursuant to paragraph 2 above. Any portion of
a transcript in connection with this investigation containing any confidential business
information submitted pursuant to paragraph 2 above shall be bound separately and filed under
seal. When any confidential business information submitted in accordance with paragraph 2
above is included in an authorized transcript of a deposition or exhibits thereto, arrangements
shall be made with the court reporter taking the deposition to bind such confidential portions and
separately label them “CONFIDENTIAL BUSINESS INFORMATION SUBJECT TO
PROTECTIVE ORDER.” Before a court reporter or translator receives any such information, he
or she shall have first read this order and shall have agreed in writing to be bound by the terms

thereof. Alternatively, he or she shall sign the agreement included as Attachment A hereto.
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 41 of 82

Copies of each such signed agreement shall be provided to the supplier of such confidential
business information and the Secretary of the Commission.

(b) Suppliers of confidential business information are strongly encouraged to encrypt
nonpublic documents that are electronically transmitted to the Commission to protect your
sensitive information from unauthorized disclosure. The USITC secure drop-box system and the
Electronic Document Information System (EDIS) use Federal Information Processing Standards
(FIPS) 140-2 cryptographic algorithms to encrypt data in transit. Submitting your nonpublic
documents by a means that does not use these encryption algorithms (such as by email) may
subject your firm’s nonpublic information to unauthorized disclosure during transmission. If you
choose a non-encrypted method of electronic transmission, the Commission warns you that the
risk of such possible unauthorized disclosure is assumed by you and not by the Commission.

7. The restrictions upon, and obligations accruing to, persons who become subject to
this order shall not apply to any information submitted in accordance with paragraph 2 above to
which the person asserting the confidential status thereof agrees in writing, or the Commission or
the Administrative Law Judge rules, after an opportunity for hearing, was publicly known at the
_ time it was supplied to the receiving party or has since become publicly known through no fault
of the receiving party.

8. The Commission, the Administrative Law Judge, and the Commission
investigative attorney acknowledge that any document or information submitted as confidential
business information pursuant to paragraph 2 above is to be treated as such within the meaning
of 5 U.S.C. § 552(b)(4) and 18 U.S.C. § 1905, subject to a contrary ruling, after hearing, by the
Commission or its Freedom of Information Act Officer, or the Administrative Law Judge. When

such information is made part of a pleading or is offered into the evidentiary record, the data set
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 42 of 82

forth in 19 C.F.R. § 201.6 must be provided except during the time that the proceeding is
pending before the Administrative Law Judge. During that time, the party offering the
confidential business information must, upon request, provide a statement as to the claimed basis
for its confidentiality.

9. ‘Unless a designation of confidentiality has been withdrawn, or a determination
has been made by the Commission or the Administrative Law Judge that information designated
as confidential, is no longer confidential, the Commission, the Administrative Law Judge, and
the Commission investigative attorney shall take all necessary and proper steps to preserve the
confidentiality of, and to protect each supplier's rights with respect to, any confidential business
information designated by the supplier in accordance with paragraph 2 above, including, without
limitation: (a) notifying the supplier promptly of (i) any inquiry or request by anyone for the
substance of or access to such confidential business information, other than those authorized
pursuant to this order, under the Freedom of Information Act, as amended (5 U.S.C. § 552) and
(ii) any proposal to redesignate or make public any such confidential business information; and
(b) providing the, supplier at least seven days after receipt of such inquiry or request within which
to take action before the Commission, its Freedom of Information Act Officer, or the
Administrative Law Judge, or otherwise to preserve the confidentiality of and to protect its rights
in, and to, such confidential business information.

10. If while an investigation is before the Administrative Law Judge, a party to this
order who is to be a recipient of any business information designated as confidential and
submitted in accordance with paragraph 2 disagrees with respect to such a designation, in full or
in part, it shall notify the supplier in writing, and they will thereupon confer as to the status of the

subject information proffered within the context of this order. If prior to, or at the time of such a
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 43 of 82

conference, the supplier withdraws its designation of such information as being subject to this
order, but nonetheless submits such information for purposes of the investigation, such supplier
shall express the withdrawal, in writing, and serve such withdrawal upon all parties and the
Administrative Law Judge. If the recipient and supplier are unable to concur upon the status of
the subject information submitted as confidential business information within ten days from the
date of notification of such disagreement, any party to this order may raise the issue of the
designation of such a status to the Administrative Law Judge who will rule upon the matter. The
Administrative Law Judge may sua sponte question the designation of the confidential status of
any information and, after opportunity for hearing, may remove the confidentiality designation. .
11. No less than 10 days (or any other period of time designated by the
Administrative Law Judge) prior to the initial disclosure to a proposed expert of any confidential
information submitted in accordance with paragraph 2, the party proposing to use such expert
shall submit in writing the name of such proposed expert and his or her educational and detailed
employment history to the supplier. If the supplier objects to the disclosure of such confidential
business information to such proposed expert as inconsistent with the language or intent of this
order or on other grounds, it shall notify the recipient in writing of its objection and the grounds
therefore prior to the initial disclosure. If the dispute is not resolved on an informal basis within
ten days of receipt of such notice of objections, the supplier shall submit immediately each
objection to the Administrative Law Judge for a ruling by filing a motion for a protective order
pursuant to Commission Rule 210.34. If the investigation is before the Commission the matter
shall be submitted to the Commission for resolution. The submission of such confidential
business information to such proposed expert shall be withheld pending the ruling of the

Commission or the Administrative Law Judge. The terms of this paragraph shall be inapplicable
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 44 of 82

to experts within the Commission or to experts from other governmental agencies who are
consulted with or used by the Commission.

12.  Ifconfidential business information submitted in accordance with paragraph 2 is
disclosed to any person other than in the manner authorized by this protective order, the party
responsible for the disclosure must immediately bring all pertinent facts relating to such
disclosure to the attention of the supplier and the Administrative Law Judge and, without
ptejudice to other rights and remedies of the supplier, make every effort to prevent further
disclosure by it or by the person who was the recipient of such information.

13. Nothing in this order shall abridge the right of any person to seek judicial review
or to pursue other appropriate judicial action with respect to any ruling made by the Commission,
its Freedom of Information Act Officer, or the Administrative Law Judge conceming the issue of
the status of confidential business information.

14. Upon final termination of this investigation, each recipient of confidential
business information that is subject to this order shall assemble and return to the supplier all
items containing such information submitted in accordance with paragraph 2 above, including all
copies of such matter which may have been made. Alternatively, the parties subject to this order
may, with the written consent of the supplier, destroy all items containing confidential business
information and certify to the supplier (or his counsel) that such destruction has taken place.
This paragraph shall not apply to the Commission, including its investigative attorney, and the
Administrative Law Judge, which shall retain such material pursuant to statutory requirements

;
and for other recordkeeping purposes, but may destroy such material (including electronic media

containing such information) in its possession which it regards as surplusage.
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 45 of 82

Notwithstanding the above paragraph, confidential business information may be
transmitted to a district court pursuant to Commission Rule 210.5(c).

15. If any confidential business information which is supplied in accordance with
paragraph 2 above is supplied by a nonparty to this investigation, such a nonparty shall be
considered a “supplier” as that term is used in the context of this order.

16. | Each nonparty supplier shall be provided a copy of this order by the party seeking
information from said supplier. |

17. The Secretary shall serve a copy of this order upon all parties.

SO ORDERED.

Dee Lord
Administrative Law Judge
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 46 of 82

Attachment A
NONDISCLOSURE AGREEMENT FOR REPORTER/STENOGRAPHER/TRANSLATOR

I, , do solemnly swear or affirm that I will not divulge any
information communicated to me in any confidential portion of the investigation or hearing in
the matter of Certain Lithium-Ion Battery Cells, Battery Modules, Battery Packs, Components
Thereof, and Products Containing the Same, Investigation No. 337-TA-1181, except as
permitted in the protective order issued in this case. | will not directly or indirectly use, or allow
the use of such information for any purpose other than that directly associated with my official
duties in this case.

Further, I will not by direct action, discussion, recommendation, or suggestion to any
person reveal the nature or content of any information communicated during any confidential
portion of the investigation or hearing in this case.

L algo affirm that I do not hold any position or official relationship with any of the
participants in said investigation.

I am aware that the unauthorized use or conveyance of information as specified above is a
violation of the Federal Criminal Code and punishable by a fine of up to $10,000, imprisonment

of up to ten (10) years, or both.

Signed
Dated

Firm or affiliation
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 47 of 82

CERTAIN LITHIUM-ION BATTERY CELLS, BATTERY Inv. No. 337-TA-1181
MODULES, AND BATTERY PACKS, COMPONENTS
THEREOF, AND PRODUCTS CONTAINING THE SAME

PUBLIC CERTIFICATE OF SERVICE

I, Lisa R. Barton, hereby certify that the attached ORDER has been served upon the
following parties as indicated, on 11/1/2019

    

 

Lisa R. Barton, Secretary
U.S. International Trade Commission
500 E Street, SW, Room 112 ©
Washington, DC 20436

On Behalf of Complainants LG Chem, Ltd., LG Chem
Michigan, Inc., and Toray Industries, Inc.:

Michael J. McKeon C1) Via Hand Delivery
FISH & RICHARDSON P.C. OC Via Express Delivery
1000 Maine Ave, SW, Suite 1000 Via First Class Mail
Washington, DC 20024 C Other:

On Behalf of Respondents SK Battery America, Inc., and

SK Innovation Co., Ltd.:

Blaney Harper L] Via Hand Delivery
JONES DAY ZC Nia Express Delivery
51 Louisiana Ave., NW Via First Class Mail

Washington, DC 20001 CO Other:
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 48 of 82

Exhibit C
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 49 of 82

US-BEZIRKSGERICHT
FUR DEN DISTRIKT COLUMBIA

In Sachen
Zivilklage Az. Sonst.
BESTIMMTE LITHIUM-ION-

BATTERIEZELLEN, BATTERIEMODULE,. Ersuchen um internationale Rechtshilfe
BATTERIESATZE, BESTANDTEILE DAVON geméf dem Haager Ubereinkommen vom 18.
UND PRODUKTE, DIE DIESE ENTHALTEN Marz 1970 tiber die Beweisaufnahme in Zivil-

oder Handelssachen im Ausland

; ERSUCHEN UM INTERNATIONALE RECHTSHILFE GEMASS DEM HAAGER
UBEREINKOMMEN UBER DIE BEWEISAUFNAHME IN ZIVIL- ODER HANDELSSACHEN
IM AUSLAND (28 U.S.C. § 1782)

AN: Die Prasidentin des Oberlandesgerichts Diisseldorf Cecilienallee

a

a]

40474 Diisseldorf, Deutschland

Tel.: +49 (211) 4971-0

Fax: +49 (211) 4971-548

E-Mail: poststelle@olgduesseldorf.nrw.de

VON: Der/Die ehrenwerte
United States District Court for the District of Columbia
333 Constitution Ave., NW
Washington, D.C. 20001, USA
Telefon: +1 (202) 354-3080

 

Das US-amerikanische Bezirksgericht fiir den Distrikt Columbia tibermittelt der zentralen Behirde
in Deutschland GriiBe und bittet um internationale Rechtshilfe zur Erlangung von Beweismitteln, die in der
oben genannten Untersuchung (,,Untersuchung“) verwendet werden sollen. Es wurde uns aufgezeigt, dass
ohne die Beweiserhebung bei der Evonik Industries AG mit Sitz in 45128 Essen, Rellinghauser StraBe 1-
11, Deutschland, die sich in Ihrem Zustindigkeitsbereich befindet, der Gerechtigkeit unter den Parteien
nicht vollstindig Gentige getan werden kann. In Ubereinstimmung mit Artikel 3 des Haager
Ubereinkommens tiber die Beweisaufnahme im Ausland in Zivil- oder Handelssachen (28 U.S.C. § 1782)

(,,Haager Ubereinkommen“) hat der unterzeichnende Antragsteller die Ehre, das folgende Ersuchen

vorzubringen:
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 50 of 82

 

1. Sender

Ehrenwerte(r)
US-amerikanische Bezirksgericht

fiir den Distrikt Columbia

333 Constitution Avenue N.W. Washington D.C.
20001 USA.

 

 

2. Zentrale Behdrde des ersuchten Staates

Die Prisidentin des Oberlandesgerichts Diisseldorf
Cecilienallee 3

40474 Diisseldorf

Tel.: +49 (211) 4971-0

Fax: +49 (211) 4971-548

E-Mail: poststelle@olg-duesseldorf.nrw.de

 

3. Person, an die das ausgefiihrte Ersuchen
zuriickgeschickt werden soll

Blaney Harper

JONES DAY

51 Louisiana Avenue, N.W.

Washington, D.C. 20001

Telefon: +1 202 879 3939

E-Mail: SKI-ITC-Service-JD@jonesday.com

 

4, Angabe des Datums, bis zu dem die ersuchende Behérde um Eingang der Antwort auf das

Ersuchen bittet

 

 

Datum

 

Eine Antwort wird bis zum 22. Juni oder so
bald wie méglich erbeten, um
sicherzustellen, dass die Beweise vor Ablauf
der Frist fiir die Tatsachenfeststellung
eingeholt werden kénnen und fiir die
Verhandlung zur Verfiigung stehen. Eine
zligige Behandlung dieses Ersuchens
erméglicht es den Parteien, einen fiir beide
Seiten annehmbaren Termin fiir die Vorlage
zu vereinbaren und eine Beeintrachtigung
der geschaftlichen oder persénlichen Plane
des Zeugen zu vermeiden.

 

 
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 51 of 82

 

Grund fiir die Dringlichkeit

 

GemaB Abschnitt 337 des Tariff Act von 1930 in
der geanderten Fassung, 19 U.S.C. § 1337,
miissen Untersuchungen der Internationalen
Handelskommission der Vereinigten Staaten
zum friihestméglichen Zeitpunkt* zum
Abschluss gebracht werden.

Die erbetene Beweisaufnahme ist eng
eingegrenzt, von hoher Relevanz und nicht
aufwandig. Eine ziigige Behandlung dieses
Ersuchens wird es der zustandigen Behdrde
erméglichen, eine fundierte Entscheidung tiber
die Stichhaltigkeit dieser Untersuchung zu
treffen.

 

In Ubereinstimmung mit Artikel 3 des Ubereinkommens hat der unterzeichnende Antragsteller die
Ehre, das folgende Ersuchen vorzubringen:

 

53

a. Ersuchende Justizbehérde (Artikel 3, a)

Richter(in) am Bezirksgericht der Vereinigten
Staaten

U.S. Bezirksgericht fiir den Distrikt
Columbia

333 Constitution Ave., N.W.

Washington, DC 20001 USA

 

b. An die zusténdige BehGrde in
(Artikel 3, a)

Deutschland

 

c. Bezeichnungen des Falles
und eventuelle
Identifikationsnummer

Untersuchung Nr. 337-TA-1181 in Bezug auf
bestimmte Lithium-Ionen-Batteriezellen,
Batteriemodule, Batteriepakete, deren
Komponenten und Produkte, die diese enthalten.

 

Namen und Anschriften der Parteien und ihrer Vertreter (einschlieBlich der Vertreter im ersuchten

Staat)

(Artikel 3, 5)

 

6.
d

a. Klager (Antragsteller)

 

LG Chem, Ltd. (,,LGCL* oder ,,LG Chem“),
LG Twin Towers, 128 Yeoui-daero,
Yeongdeungpo-gu, Seoul 07336, Republik Korea.

LG Chem Michigan Ine. (,,LGCMI“),
1 LG Way, Holland, MI 49423, USA.

Toray Industries, Inc. (,,Toray“), Nihonbashi
Mitsui Tower, 1-1, Nihonbashi-Muromachi, 2-
chrome, Chuo-ku, Tokyo 103-0022, Japan.

 

 

 

 
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 52 of 82

 

 

Vertreter

Michael McKeon

Lauren Degnan

Timothy W. Rife

Ralph A. Phillips

Daniel A. Tishman

Thomas S. Fusco

FISH & RICHARDSON P.C.
1000 Maine Ave., SW

Suite 1000

Washington, DC 20024, USA
Telefon: +1 (202) 783-5070
Fax: +1 (202) 783-2331

Leeron G. Kalay

FISH & RICHARDSON P.C.
500 Arguello St., Suite 500
Redwood City, CA 94063
Telefon: +1 (650) 839-5070

 

b. Beklagte (Antragsgegner)

SK Innovation Co., Ltd. (,,SKIC“),26 Jongno-gu,
Jongno-gu, Seoul 03188, Republik Korea

SK Battery America, Inc. (,,SKBA“), 201 17°
Street NW, Suite 1700, Atlanta, GA 30363, USA.

 

Vertreter

 

 

Blaney Harper

Vishal V. Khatri

Yury Kalish

Alex K. Chung

Jihong Lou

Edwin Garcia

Yang Li

JONES DAY

51 Louisiana Avenue, N.W.
Washington, D.C. 20001
Telefon: +1 202 879 3939
E-Mail: SKI-ITC-Service-JD@jonesday.com

Yeah-Sil Moon

Gasper J. LaRosa

Stuart W. Yothers

JONES DAY

250 Vesey Street

New York, New York 10281, USA
Telefon: +1 212 326 3939

 

 
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 53 of 82

 

Anthony M. Insogna

JONES DAY

4655 Executive Drive, Suite 1500
San Diego, CA 92121, USA
Telefon: +1 858 314 1200

David B. Cochran

Kaitlin Crowder

JONES DAY

901 Lakeside Avenue
Cleveland, Ohio 44114, USA
Telefon: +1 216 586 3939

 

c. Andere Parteien

 

 

 

7. Art des Verfahrens

 

Dies ist ein Verfahren, das von der
Internationalen Handelskommission der
Vereinigten Staaten gemaB Abschnitt 337 des
Tariff Act von 1930 in der geanderten Fassung,
19 U.S.C. § 1337, auf der Basis einer Klage
seitens LG Chem, Ltd. (,,LGCL* oder ,,LG
Chem“), LG Chem Michigan Inc. (,,LGCMI“),
und Toray Industries, Inc. (,,Toray“)
(gemeinsam die ,,K lager“), eingereicht am 26.
September 2019, durchgeftihrt wird.

Die Klager behaupten, dass SK Innovation Co.,
Ltd. (,,SKIC“) und SK Battery America, Inc.
(,,SKBA“) (gemeinsam die ,,Beklagten“) die
US-Patente Nr. 7.662.517 (das ,,'517-Patent*),
7.638.241 (das ,,'241-Patent‘), 7.709.152 (das
4 152-Patent*) und 7.771.877 (das ,,'877-
Patent“) (gemeinsam die ,,geltend gemachten
Patente“) verletzen.

Die geltend gemachte Verletzung ergibt sich
aus der Einfuhr bestimmter Lithium-Ionen-
Batteriezellen, Batteriemodule, Batteriepakete,
Komponenten davon (einschlieBlich
Batterieseparatoren und pulverférmiges aktives
Elektrodenmaterial) und von Fahrzeugen, die
diese enthalten.

 

 
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 54 of 82

 

Die Internationale Handelskommission leitete
aufgrund der Behauptungen der K lager ein
Verfahren ein. Nach der Einleitung des
Verfahrens wurde der Fall dem
Verwaltungsrichter (Administrative Law Judge)
Dee Lord zugewiesen, der den Vorsitz in
vorgerichtlichen Angelegenheiten fiihrte, ein
Verfahren durchfiihrte und eine erste
Entscheidung in der Sache traf.

Die Beklagten weisen die Anspriiche der Klager
mit der Begriindung der Nichtverletzung und
Nichtigkeit der Patente zuriick.

 

8. a. Zu erlangende Beweise oder andere zu

3, d)

erbringende gerichtliche Leistungen (Artikel

Es wird héflichst darum gebeten, dass die
zentrale Behérde in Deutschland Evonik
Industries AG (,,Evonik“) anweist, Kopien
von Dokumenten und anderen Objekten, wie
in Anhang A beschrieben, anzufertigen.
Insbesondere wird Evonik aufgefordert, alle
Informationen, die fiir die Geschafte mit den
Unternehmen Degussa AG und LG Chem in
den Jahren 2002 bis 2006 relevant sind und
sich auf Separatoren ftir Lithium-Ionen-
Batterien beziehen, vorzulegen.

Es wird zusatzlich darum gebeten, dass die
zentrale Behérde in Deutschland Evonik
anweist, Aussagen zu den in Anhang A
aufgefiihrten Themen ftir das
Parteivernehmen vorzulegen. Insbesondere
Aussagen zu den Geschaften mit der
Degussa AG und LG Chem im oder um den
Zeitraum 2002 bis 2006, die sich auf
Separatoren fiir Lithium-Ionen-Batterien
beziehen.

 

b. Zweck der Beweise oder der gerichtlich
ersuchten Handlung

 

Die angeforderten Dokumente werden
wichtige Beweise in Bezug auf den Stand der
Technik und die Verteidigung wegen
Nichtigkeit im Zusammenhang mit den
geltend gemachten Patenten liefern, die
dringend bendétigt werden, wenn die
Internationale Handelskommission mit der
Untersuchung fortfabrt.

 

 

9. Identitét und Adresse jeder zu
untersuchenden Person (Artikel 3, e)

 

Evonik Industries AG
Rellinghauser StraBe 1-11
45128 Essen
Deutschland

 

 
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 55 of 82

 

10. Fragen, die den zu vernehmenden
Personen zu stellen sind, oder

Darlegung des Gegenstands, tiber den
sie vernommen werden sollen (Artikel

3,f)

Die Themen der in Anhang A aufgefiihrten Fragen
fiir die Parteivernehmung.

 

11. Dokumente oder andere
Gegenstinde, die eingesehen werden
sollen (Artikel 3, ¢)

Die einzusehenden Dokumente oder sonstigen
Gegenstinde sind in Anhang A aufgefiihrt:

1) Absichtserklarung (Memorandum of
Understanding, , MOU“) zwischen Degussa und
LG Chem, unterzeichnet im Zeitrahmen 2002-2004
in Bezug auf Separatoren fiir Lithium-Ionen-
Batterien.

2) Gemeinschaftsentwicklungsvereinbarung (Joint
Development Agreement, ,JDA“) zwischen
Degussa und LG Chem, die im Zeitraum von 2003
bis 2005 unterzeichnet wurde und sich auf
Separatoren ftir Lithium-Ionen-Batterien bezieht.

3) Dokumente, die sich auf Treffen zwischen
Degussa und LG Chem im Zeitrahmen 2002-2006
beziehen und Separatoren fiir Lithium-Ionen-
Batterien betreffen, einschlieBlich
Teilnehmerlisten, Tagesordnungen,
Sitzungsprotokolle oder andere diesbeziigliche
Notizen.

4) Jegliche Muster von Degussa-Separatoren,
einschlieBlich Separion-Separatoren, die LG Chem
im Zeitraum 2002-2006 von Degussa zur
Verfiigung gestellt wurden, oder diesbeziigliche
Dokumente, einschlieBlich Testverfahren oder -
ergebnisse.

5) Alle Mitteilungen zwischen Degussa und LG
Chem im Zeitrahmen 2002-2006, die sich auf
Separatoren fiir Lithium-Ionen-Batterien beziehen.

 

12. Jegliche Anforderung, dass die Beweise
unter Eid oder durch eidesgleiche Bekraftigung
erbracht werden miissen, und jede besondere
Form, die zu verwenden ist (Artikel 3, /)

 

Es wird respektvoll darum gebeten, dass

die zentrale Behérde in Deutschland anordnet,
dass der Zeuge gem48 den in Deutschland
geltenden Verfahren ordnungsgemaB vereidigt
wird und dass die Zeugenaussage von einem
qualifizierten Gerichtsreporter und
Videofilmer, die von den Beklagten
beigebracht werden, aufgenommen und
transkribiert wird.

Es wird héflichst darum gebeten, dass ein
qualifizierter Evonik-Vertreter unter Eid oder
eidesgleicher Bekraftigung vernommen wird,
oder hilfsweise, dass dieser Vertreter tiber die

 

 

 
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 56 of 82

 

Folgen der Angabe unwahrer und falscher
Antworten nach deutschem Recht belehrt wird.

 

13. Besondere Methoden oder Verfahren,
die zu befolgen sind (Artikel 3, i und 9)

 

Fiir den Fall, dass ein durch diese Ersuchen
angefordertes Dokument aufgrund eines
anwendbaren Vorrechts ganz oder teilweise
zurtickgehalten wird, wird darum gebeten, dass
Evonik ein Vorrechtsprotokoll zur Verfiigung
stellt, das jedes Dokument, fiir das ein Vorrecht
beansprucht wird, benennt und in Bezug auf
jedes Dokument die folgenden Informationen
enthailt:

(a) das Datum, an dem das Dokument erstellt
und zuletzt gefndert wurde;

(b) den Gegenstand des Dokuments;

(c) die Person(en), die das Dokument erstellt hat
(haben);

(d) alle Personen, an die das Dokument
weitergegeben bzw. denen es gezeigt oder
erklart wurde;

(e) der gegenwartige Verwahrer des Dokuments;
und

(f) die Art des geltend gemachten Vorrechts.

Es wird darum gebeten, dass: (1) es den
Vertretern der Parteien oder ihren Beauftragten,
Dolmetschern und einem Stenographen gestattet
wird, bei der Vernehmung anwesend zu sein; (2)
alle Personen mit Ausnahme des Justizbeamten,
der die Vernehmung des Vertreters von Evonik
durchfiihrt, der Anwialte der Parteien, des
Stenographen, der Dolmetscher und anderer
Beamter des deutschen Gerichts, die
normalerweise wahrend solcher Verfahren
anwesend sind, von der Vernehmung
ausgeschlossen werden, sofern dies nach
deutschem Recht zulassig ist

(3) es einem Stenographen gestattet wird, die
Vernehmung des Vertreters von Evonik
wortwortlich festzuhalten, und (4) es den
Vertretern oder ihren Beauftragten gestattet
wird, dem Vertreter von Evonik nach
Beantwortung

der in Anhang A aufgeftihrten Fragen und
Themen zusatzliche Fragen zur Vorlage

beim Vertreter von Evonik zu tibergeben.

 

 

 
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 57 of 82

 

14. Ersuchen um Mitteilung des Zeitpunkts
und des Ortes ftir die Ausfiihrung des
Ersuchens sowie der Identitat und der
Anschrift der zu benachrichtigenden Person
(Artikel 7)

Es wird darum gebeten, den unten genannten
Personen so bald wie méglich eine Kopie des
ausgefertigten Ersuchens zukommen zu lassen.

Blaney Harper

JONES DAY

51 Louisiana Avenue, N.W.

Washington, D.C. 20001

Telefon: +1 202 879 3939

E-Mail: SKI-ITC-Service-JD@jonesday.com

 

15. Ersuchen um Anwesenheit oder Teilnahme von
Justizpersonal der ersuchenden Behérde
bei der Ausftihrung des Ersuchens (Artikel 8).

Keine

 

16. Konkretisierung des Vorrechts oder der Pflicht
zur Aussageverweigerung

nach dem Recht des Ursprungsstaats

(Artikel 11, 5)

Der Zeuge oder der Vormund kann die Aussage
nur insoweit verweigern, als er oder sie nach den
Gesetzen Deutschlands oder der Vereinigten
Staaten ein Vorrecht oder die Pflicht hat, die
Aussage zu verweigern.

 

17. Die anfallenden Gebiihren und Kosten, die
gema8 Artikel 14 Absatz 2 oder gemaB Artikel 26
des Ubereinkommens erstattungsfuhig sind,
werden getragen von

SK Innovation Co., Ltd. (,,SKIC“) und SK Battery
America, Inc. (,,SKBA“)

Vertreten durch:

Blaney Harper

JONES DAY

51 Louisiana Avenue, N.W.

Washington, D.C. 20001

Telefon: +1 202 879 3939

E-Mail: SKI-ITC-Service-JD@jonesday.com

 

Datum des Ersuchens

 

Unterschrift und Siegel der
ersuchenden Behiérde

 

Richter am US-amerikanischen Bezirksgericht
U.S. Bezirksgericht fiir den Distrikt Columbia

 

 

Anhang A: Von Evonik Industries AG vorzulegende Dokumente oder andere Gegenstande und Themen
fiir die Zeugenvernehmung unter Eid der Evonik Industries AG

Anhang B: Sicherungsverfiigung

 

 
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 58 of 82

Attach. A
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 59 of 82

ANHANG A:
VON EVONIK INDUSTRIES AG VORZULEGENDE DOKUMENTE ODER ANDERE
GEGENSTANDE UND THEMEN FUR
DIE ZEUGENVERNEHMUNG UNTER EID DER EVONIK INDUSTRIES AG
DEFINITIONEN

In den nachstehenden Dokumentenersuchen (,,Ersuchen“) gelten die folgenden Definitionen.
Diese Definitionen gelten ftir alle Ersuchen, unabhangig davon, ob Gro8B- oder Kleinbuchstaben
verwendet werden.

1. sie, ,,Jhr“, ,,Evonik* oder ,,Degussa“ bezeichnet die Evonik Industries AG oder die
Degussa AG.

2. »Klager“ bezeichnet einige oder alle Klager, LG Chem, Ltd., LG Chem Michigan Inc.
und Toray Industries, Inc, und ihre (i) gegenwartigen oder friiheren Direktoren, leitenden Angestellten,
Mitarbeiter, Agenten, Vertreter, Buchhalter, Ermittler, Berater, Rechtsanwalte und Vorganger oder
Rechtsnachfolger sowie alle Mutter-, Tochter- oder verbundenen Unternehmen; (ii) alle anderen
natiirlichen oder juristischen Personen, die im Namen der Klager handeln oder in deren Namen die K lager
gehandelt haben; (iii) und jede andere natiirliche oder juristische Person, die vertraglich oder anderweitig
verpflichtet ist, mit den Klagern Sachverhalte in Bezug auf die geltend gemachten Patente, deren
Vorgeschichte oder diese Untersuchung zu kommunizieren oder Dokumente zur Verfiigung zu stellen;
und (iv) jede andere natiirliche oder juristische Person, die anderweitig der Kontrolle der Klager unterliegt
oder die die Klager kontrolliert oder mit der die Klager unter gemeinsamer Kontrolle stehen.

3. ,Beklagte* oder ,,SKI“ bezeichnet einen Teil oder die Gesamtheit von SK Innovation
Co., Ltd. und SK Battery America, Inc.

4. ,Geltend gemachte Patente* bezeichnet die US-Patente Nr. 7.662.517 (das ,,'517-
Patent“), 7.638.241 (das ,,'241-Patent“), 7.709.152 (das ,,152-Patent‘t) und 7.771.877 (das ,,'877-Patent*).

5. Zum ,,Stand der Technik gehéren alle Dokumente, Ereignisse, Sachen oder Gegenstande

der Art, wie sie in 35 U.S.C. § 102 oder § 103 festgelegt oder unter diesen Bestimmungen relevant sind.
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 60 of 82

6. Unter ,,Sache“ sind beispielsweise, aber nicht ausschlieBlich, alle Disketten, Bander oder
andere elektronische Speichermedien, alle Produkte und alle Modelle, Prototypen oder
Versuchsvorrichtungen oder Teile oder Baugruppen davon zu verstehen.

7. »Xommunikation“ bezeichnet jede Art und Weise oder Methode der Offenlegung, der
Ubertragung oder des Austauschs von Informationen, unabhangig davon, ob miindlich, elektronisch oder
in Papierform, ob persénlich oder per Telefon, Post, Fax, E-Mail, Internet oder auf andere Weise.

8. ,.Dokument* umfasst Mitteilungen, Sachen und Dokumente in jeder Form, einschlieBlich
elektronisch gespeicherter Dokumente. Jeder Kommentar oder Vermerk, der in einem Dokument
erscheint und nicht Teil des Originaltextes ist, ist als separates ,, Dokument“ zu betrachten.

9. Datum bezeichnet den genauen Tag, den Monat und das Jahr, falls feststellbar, oder,
falls nicht, die beste Annaherung des K lagers daran.

10. ,,Person* bezieht sich sowohl auf eine nattirliche als auch auf eine juristische Person, wie
z. B. eine Organisation, Firma, KGrperschaft oder eine andere juristische Person. Die Handlungen ,,einer
Person“ werden so definiert, dass sie die Handlungen von Direktoren, leitenden Angestellten,
Mitgliedern, Angestellten, Bevollmachtigten oder Anwdlten umfassen, die im Namen der Person handeln.

ll.  Beziiglich* bedeutet hinsichtlich, Bezug nehmend auf, betreffend, erwahnend,
reflektierend, sich darauf beziehend, analysierend, beweisend, feststellend, involvierend, identifizierend,
beschreibend, diskutierend, dokumentierend, kommentierend, behandelnd, verk6érpernd, antwortend,
unterstiitzend, widerspriichlich, umfassend, beinhaltend oder konstituierend (ganz oder teilweise), wie es
der Kontext erfordert.

12. ,Identifizieren® oder die ,,Jdentitat oder ,,[dentifizierung“ einer Person, die eine
natiirliche Person ist, bedeutet, Folgendes fiir diese Person anzugeben: den vollsténdigen Namen der
Person, die gegenwartige oder letzte bekannte Adresse, die gegenwartige oder letzte bekannte
Telefonnummer, den gegenwartigen oder letzten bekannten Arbeitgeber und die Adresse dieses

Arbeitgebers sowie die gegenwartige oder letzte bekannte Berufsbezeichnung.
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 61 of 82

13. ,ldentifizieren“ oder die ,,[dentitat oder ,,Identifizierung“ einer Person angeben, die eine
juristische Person ist, bedeutet fiir diese juristische Person Folgendes anzugeben: den vollstaéndigen
Namen der juristischen Person, die gegenwartige oder letzte bekannte Adresse, die gegenwartige oder
letzte bekannte Telefonnummer, alle bekannten Namen, unter denen die juristische Person in der
Vergangenheit tatig war, und alle bekannten Adressen, unter denen die juristische Person in der
Vergangenheit Geschifte getiitigt hat.

14. Ein Dokument oder eine Sache zu ,,identifizieren* oder die ,,I[dentitat* oder
,,ldentifizierung“ eines Dokuments oder einer Sache anzugeben, bedeutet Folgendes:

a. Eine kurze Beschreibung eines solchen Dokuments oder einer solchen Sache
bereitzustellen, die ausreicht, um eine Aufforderung zur Vorlage zu untersttitzen;

b. Die Angabe des Ortes, an dem das Dokument oder die Sache eingesehen werden
kann; und

c. Wenn eine Kopie des Dokuments oder der Sache bereits zuvor geliefert wurde, ist
dies anzugeben und die zuvor gelieferte Kopie durch Bezugnahme auf die Bates-
Nummer(n) oder andere identifizierende Informationen wie die Nummer des
Rechtsstreits zu kennzeichnen.

15. Wie hier verwendet, schlieBt der Singular immer den Plural ein, das Praésens schlieBt
ebenso das Priateritum ein und umgekehrt.

16. Und“ und ,,oder“ sind im konjunktiven oder disjunktiven Sinn auszulegen, je nachdem,
was das Ersuchen umfassender macht.

ANWEISUNGEN

Zusatzlich zu den obigen Definitionen gelten die folgenden Anweisungen auch ftir diese
Ersuchen:

l. Wenn ein Dokument oder die Identifizierung eines Dokuments oder einer miindlichen
Mitteilung im Rahmen eines Anspruchs auf ein Vorrecht als Antwort auf ein Ersuchen zurtickgehalten
wird, miissen Sie innerhalb von zehn (10) Tagen nach Geltendmachung des Anspruchs ausreichende

Informationen zur Bestimmung der Identitét des Dokuments oder der miindlichen Mitteilung bereitstellen
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 62 of 82

und die Grundlage fiir einen geltend gemachten Anspruch auf ein Vorrecht angeben. Insbesondere
miissen Sie fiir jedes bevorrechtigte Dokument oder jede bevorrechtigte Mitteilung Folgendes angeben:
a. Das Datum, an dem die Information erstellt oder mitgeteilt wurde;
b. Den/die Verfasser oder Sprecher und deren Arbeitgeber und Position(en),
einschlieBlich der Angabe, ob es sich bei jeder Person um einen Rechtsanwalt oder
Patentanwalt handelt;
c. Ale Empfainger und deren Arbeitgeber und Positionen, einschlieBlich der Angabe, ob
es sich bei jeder Person um einen Rechtsanwalt oder Patentanwalt handelt;
d. Den allgemeinen Informationsgegenstand; und
e. Die Art des beanspruchten Vorrechts oder Schutzes.

2. Wenn Sie gegen einen Teil eines Ersuchens Einspruch erheben und die Vorlage von
Dokumenten in Beantwortung dieses Teils ablehnen, miissen Sie [hren Einspruch erklaren und
Dokumente in Beantwortung aller iibrigen Teile des Ersuchens vorlegen. Wenn Sie gegen den Umfang
oder den Zeitraum eines Ersuchens Einspruch erheben und die Vorlage von Dokumenten fiir diesen
Umfang oder Zeitraum ablehnen, miissen Sie Ihren Einspruch und den Umfang oder Zeitraum darlegen,
den Sie fiir angemessen halten.

3. Falls eines der folgenden Ersuchen nicht vollstandig beantwortet werden kann, nachdem
Sie sich mit gebiihrender Sorgfalt um die angeforderten Dokumente bemiiht haben, geben Sie dies bitte an
und antworten Sie, soweit méglich, unter genauer Angabe Ihrer mangelnden Féhigkeit, auf die tibrigen
Ersuchen zu antworten, und legen Sie alle Dokumente vor, die Sie im Zusammenhang mit dem
unbeantworteten Teil besitzen. Falls Ihre Antwort in irgendeiner Weise beschrankt ist, legen Sie bitte die
Einzelheiten einer solchen Beschrankung dar.

4, Wenn ein Dokument, das auf ein Ersuchen antwortet, in einer anderen Sprache als
Englisch verfasst ist und eine englische Ubersetzung vorliegt, geben Sie beide Dokumente an und stellen
Sie sie zur Verfiigung.

5. In diesen Ersuchen wird nach Dokumenten und Sachen gesucht, die zum Zeitpunkt der

Zustellung vorhanden sind.
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 63 of 82

6. Sie miissen alle Dokumente in Ihrem Besitz, in Ihrem Gewahrsam oder unter [hrer
Kontrolle suchen, unabhangig davon, wo sie sich befinden, einschlieBlich, aber nicht beschrankt auf alle
Dokumente, die sich in Lagereinrichtungen befinden oder im Besitz eines Mitarbeiters, Agenten,
Vertreters, Anwalts, Ermittlers oder einer anderen Person sind, die in Ihrem Namen handelt oder vorgibt,
in Ihrem Namen zu handeln (unabhangig davon, ob sie sich an ihrem Wohn- oder Geschaftssitz befindet),
um die Ersuchen vollstandig beantworten zu kénnen.

7. Sie miissen Dokumente aus einer einzelnen Akte in derselben Reihenfolge vorlegen, in
der sie in dieser Akte vorgefunden wurden, einschlieBlich aller Etiketten, Dateien, Ordner und/oder
Container, in denen sich diese Dokumente befinden oder mit denen diese Dokumente verkniipft sind.
Wenn anstelle der Originale Kopien von Dokumenten vorgelegt werden, miissen diese Kopien lesbar sein
und in der gleichen Weise wie das Original gebunden, geheftet oder getrennt werden.

8. Wenn Sie nicht jedes Dokument oder jede Sache, die hierin angefordert wird, so wie sie
im tiblichen Geschiftsverlauf aufbewahrt werden, vorlegen, mtissen Sie die Dokumente oder Sachen, die
hierin angefordert werden, so organisieren und beschriften, dass sie der jeweiligen
Dokumentenanforderung entsprechen, auf die das Dokument oder die Sache eingeht.

9. Sie miissen alle Dokumente, die ganz oder teilweise auf eines der hierin enthaltenen
Ersuchen eingehen, vollstaindig, ohne Kiirzungen, Abkiirzungen oder Bereinigungen irgendwelcher Art
vorlegen. Wenn solche Dokumente nicht vollstandig vorgelegt werden kénnen, legen Sie das Dokument
so weit wie méglich vor.

10. Sie sind verpflichtet, nicht nur das Original oder eine exakte Kopie des Originals aller
Dokumente oder Sachen, die auf eines der hierin enthaltenen Ersuchen eingehen, vorzulegen, sondern
auch alle Kopien solcher Dokumente oder Sachen, die irgendwelche Anmerkungen oder Markierungen
tragen, die nicht auf den Originalen zu finden sind, sowie alle vorlaufigen, zwischenzeitlichen,
endgiiltigen und iiberarbeiteten Entwiirfe oder Ausfiihrungsformen solcher Dokumente oder Sachen. Sie
sind auBerdem verpflichtet, alle Versionen der angeforderten Dokumente, die auf einem Computer
gespeichert sind, sei es intern, auf Diskette, auf CD-ROM oder auf Band, vorzulegen.

11. Falls sich eines der hierin angeforderten Dokumente nicht mehr in Ihrem Besitz, in Ihrem
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 64 of 82

Gewahrsam oder unter Ihrer Kontrolle befindet, werden Sie aufgefordert, jedes dieser angeforderten
Dokumente nach Datum, Art des Dokuments, Person(en), von der/denen es abgeschickt wurde(n),
Person(en), an die es abgeschickt wurde(n) und Person(en), die Kopien erhilt (erhalten), zu identifizieren
und eine Zusammenfassung seines/ihres entsprechenden Inhalts vorzulegen.

12. Wenn ein Dokument, das auf diese Ersuchen eingeht, vernichtet worden ist, beschreiben
Sie den Inhalt des Dokuments, den Ort, an dem sich Kopien des Dokuments befinden, das Datum der
Vernichtung und den Namen der Person, die die Vernichtung angeordnet oder genehmigt hat.

13. Elektronisches und EDV-gestiitztes Material muss in einem verstandlichen Format oder
zusammen mit einer Beschreibung des Systems, von dem es abgeleitet wurde, erstellt werden. Diese
Beschreibung muss ausreichen, um eine verstandliche Einreichung des Materials zu erméglichen.

14. Wenn Sie ein Dokument, das auf diese Ersuchen eingeht, aus Griinden des Vorrechts
oder der Immunitét vor Entdeckung ganz oder teilweise zuriickhalten, miissen Sie ftir jedes
zurtickgehaltene Dokument ein Protokoll vorlegen, in dem Folgendes beschrieben wird:

a. das Format des Dokuments (z. B. E-Mail, Memorandum, Prasentation);
b. den Titel des Dokuments;
c. der Autor oder die Autoren des Dokuments;
d. alle und jeden Empfanger des Dokuments;
e. das Datum, an dem das Dokument erstellt wurde;
f. der Gegenstand der zuriickgehaltenen Angelegenheit;
g. das Vorrecht oder die Immunitat, das/die geltend gemacht wird; und
h. die vollstindige Rechtfertigung fiir die Anwendung dieses Vorrechts oder dieser
Immunitat.
ERSUCHEN AUF VORLAGE
Bitte legen Sie die nachfolgend beschriebenen Dokumente und Sachen, die sich in Ihrem Besitz,

in Ihrem Gewahrsam oder unter Ihrer Kontrolle befinden, vor oder lassen Sie sie einsehen und kopieren:
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 65 of 82

1. Alle Dokumente und Sachen, die sich auf die Geschafte mit Degussa und LG Chem, Ltd.
im Zeitraum zwischen 2002 und 2007 in Bezug auf Separatoren fiir Lithium-Ionen-Batterien beziehen.

2. Absichtserklarung (Memorandum of Understanding, ,. MOU“) zwischen Degussa und LG
Chem, Ltd., unterzeichnet in den Jahren 2002 bis 2004 ftir Separatoren fiir Lithium-lonen-Batterien.

oh Gemeinschaftsentwicklungsvereinbarung (Joint Development Agreement, ,,JDA“)
zwischen Degussa und LG Chem, Ltd. unterzeichnet 2003 bis 2005 in Bezug auf Separatoren fiir
Lithium-Ionen-Batterien.

4. Dokumente im Zusammenhang mit Treffen zwischen Degussa und LG Chem, Ltd. in den
Jahren 2002 bis 2006, die sich auf Separatoren fiir Lithium-lonen-Batterien bezogen, einschlieBlich
Teilnehmerlisten, Tagesordnungen, Sitzungsprotokolle oder andere diesbeztigliche Aufzeichnungen.

5. Jegliche Muster von Degussa-Separatoren, einschlieBlich Separion-Separatoren, die von
Degussa im Zeitraum 2002 bis 2006 an LG Chem, Ltd. geliefert wurden, oder diesbeziigliche Dokumente,
einschlieBlich jeglicher Testverfahren oder Ergebnisse.

6. Alle Mitteilungen zwischen Degussa und LG Chem, Ltd. im Zeitraum 2002 bis 2006, die
sich auf Separatoren fiir Lithium-Ionen-Batterien bezogen.

FRAGEN UND ZU BEFRAGENDE THEMEN

1. Die Fakten und Umstiinde, die die Geschafte von Degussa und LG Chem, Ltd. zwischen
2002 und 2007 beschreiben, in Bezug auf Separatoren fiir Lithium-Ionen-Batterien.

2. Die Entwicklung, das Design, das Priifen, die Spezifikation, der Betrieb, das Protokoll,
die Bewertung, die Konfiguration, die Diagnose oder jede damit zusammenhangende Verwendung von
Separatoren fiir Lithium-Ionen-Batterien zwischen 2002 bis 2007 oder Komponenten, die solche
Separatoren betreffen.

3. Informationen tiber die Entwicklung, den Entwurf, die Pritfung, die Spezifikation, den
Betrieb, das Protokoll, die Bewertung, die Konfiguration, die Diagnose oder jede damit
zusammenhangende Verwendung von Separatoren fiir Lithium-Ionen-Batterien zwischen 2002 und 2007

oder von Komponenten, die solche Separatoren betreffen.
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 66 of 82

4. Der Umfang, in dem Degussa zwischen 2002 und 2007 Informationen, Muster oder
andere Dokumente an LG Chem, Ltd. beziiglich Separatoren ftir Lithium-Ionen-Batterien oder
Komponenten, die sich auf diese beziehen, geliefert hat.

5: Ob alle Dokumente, die als Antwort auf das Vorlageersuchen vorgelegt wurden,

wahrheitsgetreue und genaue Kopien sind.
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 67 of 82

=

TRANSPERFECT

|, John Liebl, declare as follows:

1. | am over eighteen years of age and fully competent to make
this affidavit. | have personal knowledge of the information contained
in this affidavit, and it is true and accurate to the best of my
knowledge.

2. | am a translator fluent in the English and German languages. |
provide this affidavit on behalf of TransPerfect.

3. | reviewed the English original and German translation of Exhibit B
(Letter of Request) to Respondents Memo ISO Motion Letters of Request
(Evonik) attached hereto. The German translation is a true and accurate
translation of Exhibit B (Letter of Request) to Respondents Memo ISO
Motion Letters of Request (Evonik).

| declare under penalty of perjury of the laws of the United States of America
that the foregoing information is true and accurate to the best of my
knowledge. | understand that willful false statements and the like are
punishable by fine or imprisonment, or both (18 U.S.C. § 1001) and may
jeopardize the validity of the application or any patent issuing thereon.

Executed May 25, 2020, in Munich, Germany.

JY /,

ff y
# #

fife ‘hte

ff # ”
Signature of John Liebl

LANGUAGE AND TECHNOLOGY SOLUTIONS FOR GLOBAL
BUSINESS
1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001 | T 212.689.5555 | F 212.689.1059 |
WWW.TRANSPERFECT.COM OFFICES IN 90 CITIES WORLDWIDE
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 68 of 82

Attach. B
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 69 of 82

KOMMISSION DER VEREINIGTEN STAATEN VON AMERIKA FUR

INTERNATIONALEN HANDEL

 

Washington, D.C.
In Sachen
BESTIMMTE LITHIUM-ION- Ermittlung Nr. 337-TA-1181
BATTERIEZELLEN,

BATTERIEMODULE, BATTERIESATZE,
BESTANDTEILE DAVON UND
PRODUKTE, DIE DIESE ENTHALTEN

 

 

VERFUGUNG NR. 1: SICHERUNGSVERFUGUNG
(1. November 2019)

DA die Parteien im vorbezeichneten Verfahren voneinander und untereinander
méglicherweise Schriftstiicke und Informationen verlangen, vorlegen oder einreichen werden
und sich diese Materialien auf Geschaftsgeheimnisse oder sonstige vertrauliche Forschungs-,
Entwicklungs- und kommerzielle Informationen im Sinne der Vorschriften der Kommission
beziehen werden, 19 C.F.R. [US-Bundesgesetzessammlung] § 210.5,

WIRD HIERMIT WIE FOLGT VERFUGT:

l. Vertrauliche Geschdftsinformationen sind Informationen, die sich auf
Geschiftsgeheimnisse, Verfahren, Ablaufe, Arbeitsstil oder Arbeitsgerate oder auf die
Produktion, den Verkauf, den Versand, den Einkauf, die Ubertragung, die Identifizierung von
Kunden, Inventare, die Héhe oder Quelle von Einkommen, Gewinnen, Verlusten oder
Aufwendungen einer Person, eines Unternehmens, einer Personen- oder Kapitalgesellschaft oder
einer sonstigen Organisation oder auf sonstige Informationen von kommerziellem Wert beziehen

oder sie betreffen, sofern ihre Offenlegung wahrscheinlich zur Folge hat, dass entweder (i) die
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 70 of 82

Kommission darin beschrankt wird, die Informationen einzuholen, die zur Ausftihrung ihrer
gesetzlichen Aufgaben erforderlich sind, oder (ii) die Wettbewerbsposition der Person, des
Unternehmens, der Personen- oder Kapitalgesellschaft oder einer sonstigen Organisation, von
der die Informationen erlangt wurden, erheblich geschadigt wird. Der Begriff ,,vertrauliche
Geschiftsinformationen“ beinhaltet ,,geschiitzte Informationen“ im Sinne des § 777(b) des US-
Tarifgesetzes von 1930 (19 U.S.C. [US-Gesetzbuch] § 1677f(b)).

2(a). Alle Informationen, die bei diesen Ermittlungen wahrend der Beweisftihrung vor
der Verhandlung in einem Schriftsatz, Antrag oder einer Erwiderung auf einen Antrag
eingereicht werden, ob freiwillig oder in Folge einer Anordnung, und die nach Angaben der
auskunftsgebenden Partei vertrauliche Geschaftsinformationen enthalten oder darstellen, miissen
von der auskunftsgebenden Partei entsprechend schriftlich oder miindlich bei einer Aussage,
Sitzung oder Verhandlung bezeichnet werden und von sonstigen eingereichten Informationen
getrennt werden. Schriftstiicke miissen auf der Vorderseite eindeutig und sichtbar wie folgt
gekennzeichnet werden: ,, VERTRAULICHE GESCHAFTSINFORMATIONEN GEMASS
SICHERUNGSVERFUGUNG* oder mit einem entsprechenden Hinweis. Diese Informationen
werden, ob sie schriftlich oder im Wege einer miindlichen Zeugenaussage eingereicht werden,
gemaB den Bestimmungen dieser Sicherungsverftigung behandelt werden.

(b). Der Verwaltungsrichter oder die Kommission kénnen vor, wahrend oder nach
Abschluss einer Verhandlung in diesem Verfahren entscheiden, dass die angeblich vertraulichen
Informationen nicht vertraulich sind oder dass ihre Offenlegung ftir die angemessene
Verfahrensfihrung erforderlich ist. Trifft der Verwaltungsrichter oder die Kommission eine

solche Entscheidung, muss der Person, die die Informationen eingereicht hat, Gelegenheit
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 71 of 82

gegeben werden, die Vertraulichkeit der Informationen zu erédrtern, bevor der Beschluss erlassen
wird.

3. Ohne schriftliche Erlaubnis der auskunftsgebenden Partei oder Verftigung der
Kommission oder des Verwaltungsrichters diirfen vertrauliche Schriftstiicke oder
Geschiaftsinformationen, die gema} den Bestimmungen des vorstehenden Absatzes 2 eingereicht
wurden, nicht gegeniiber einer anderen Person offengelegt werden auBer: (i) einem externen
Rechtsanwalt der Parteien in dieser Ermittlung, einschlieBlich des notwendigen Sekretariats- und
Hilfspersonals des Rechtsanwalts, (ii) qualifizierten Personen, die Aussagen aufnehmen, die
derartige Schriftstiicke oder Informationen umfassen, und ihrem notwendigen Stenografie- und
Biiropersonal, (iii) technischen Sachverstindigen und ihren Mitarbeitern, die fiir die Zwecke
dieses Rechtsstreits beauftragt werden, (es sei denn, sie werden anderweitig von einer nicht
staatlichen Partei beauftragt oder sind Rechtsanwiilte oder auf sonstige Weise mit einer nicht
staatlichen Partei verbunden oder sie sind Mitarbeiter eines in- oder auslandischen Herstellers,
GroBhiandlers, Einzelhandlers oder Vertriebshandlers der Produkte, Gerite oder Bestandteile, die
Gegenstand dieser Ermittlung sind), (iv) der Kommission, dem Verwaltungsrichter, den
Mitarbeitern der Kommission und dem Personal einer staatlichen Behirde, die von der
Kommission autorisiert werden, (v) der Kommission, ihren Mitarbeitern und befristeten
Mitarbeitern, die als Mitarbeiter der Kommission tatig sind, ftir die Entwicklung oder
Aufbewahrung von Unterlagen dieser Ermittlung oder verbundener Verfahren, fiir die diese
Informationen eingereicht werden, oder bei internen Priifungen und Ermittlungen in Bezug auf

die Programme und Tatigkeiten der Kommission gema} 5 U.S.C. [US-Gesetzbuch], Anhang 3,
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 72 of 82

und (vi) von Beamten und befristetem Personal der US-Regierung ausschlieBlich fiir
Netzsicherheitszwecke.!

4. Vertrauliche Geschaftsinformationen, die gema} den Bestimmungen des
vorstehenden Absatzes 2 eingereicht werden, diirfen keiner in Absatz 3(i)? und (iii) erwahnten
Person zur Verfiigung gestellt werden, sofern sie nicht zuerst diese Verftigung gelesen hat und
sich mittels eines bei dem Sekretér dieser Kommission eingereichten Schreibens damit
einverstanden erklart hat: (i) an die Bedingungen dieser Verftigung gebunden zu sein, (ii) die
vertraulichen Geschiaftsinformationen gegeniiber keinem anderen auBer einer anderen, in
Absatz 3 erwahnten Person zu offenbaren, (iii) die vertraulichen Geschaftsinformationen nur fiir

die Zwecke dieser Ermittlung zu nutzen und (iv) einschlieBlich folgender Bestatigung:

Ich, der/die Unterzeichnende, bestatige, dass die Informationen, die folgend auf
dieses Auskunftsersuchen und in dieser gesamten Ermittlung oder einem sonstigen
Verfahren eingereicht werden, offengelegt und verwendet werden kénnen:

(i) von der Kommission, ihren Mitarbeitern und Geschaftsstellen und dem
befristeten Personal (a) zur Entwicklung oder Aufbewahrung von Unterlagen in
diesem oder einem verbundenen Verfahren oder (b) bei internen Ermittlungen,
Priifungen, Uberpriifungen und Bewertungen in Bezug auf die Programme, das
Personal und die Tatigkeiten der Kommission, einschlieBlich gemaB 5 U.S.C. [US-
Gesetzbuch], Anhang 3, oder

(ii) von Beamten oder befristetem Personal der US-Regierung ausschlieBlich ftir

Netzsicherheitszwecke. Mir ist bewusst, dass alle befristeten Mitarbeiter

angemessene Geheimhaltungsvereinbarungen unterzeichnen werden.

5. Verfiigt die Kommission oder der Verwaltungsrichter oder erkldren sich die
auskunftsgebende Partei und alle Parteien der Ermittlung damit einverstanden, dass der Zugriff

oder die Weitergabe von Informationen, die als vertrauliche Geschaftsinformationen eingereicht

wurden, an Personen erfolgen soll, die nicht im vorstehenden Absatz 3 erfasst sind, werden die

 

| Siehe Verwaltungsverfiigung der Kommission 16-01 (7. Nov. 2015).

2 Das notwendige Sekretariats- und Hilfspersonal des Rechtsanwalts muss auf der
Sicherungsverfiigung nicht selbst unterschreiben, da es durch die Unterschrift des Rechtsanwalts
auf der Sicherungsverfiigung abgedeckt ist.
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 73 of 82

Informationen fiir diese Personen nur unter den Bedingungen und mit den Pflichten, die sich aus
dieser Verfiigung ergeben, verftigbar sein und an sie weitergegeben werden und es wird
angenommen, dass diese Personen diesen unterliegen, es sei denn, die Kommission oder der
Verwaltungsrichter entscheiden, dass die Informationen keine vertraulichen
Geschaftsinformationen im Sinne von Absatz | dieser Verfiigung sind.

6(a). Vertrauliche Geschaftsinformationen, die in Zusammenhang mit einem Antrag
oder einem sonstigen Verfahren im Rahmen dieser Ermittlung bei der Kommission oder dem
Verwaltungsrichter eingereicht werden, werden gem&B dem obigen Absatz 2 versiegelt
eingereicht. Jeglicher Teil eines mit dieser Ermittlung zusammenhangenden Protokolls, das
vertrauliche Geschaftsinformationen enthdlt, die gem48 dem vorstehenden Absatz 2 eingereicht
wurden, wird getrennt gebunden und versiegelt archiviert. Sind in einem genehmigten Protokoll
tiber eine Aussage oder in seinen Anhangen vertrauliche Geschaftsinformationen enthalten, die
gem4B dem vorstehenden Absatz 2 eingereicht wurden, miissen von dem gerichtlichen_
Berichterstatter, der die Aussage aufnimmt, Vorkehrungen getroffen werden, damit die
vertraulichen Teile gebunden werden und getrennt als , VERTRAULICHE
GESCHAFTSINFORMATIONEN GEMASS SICHERUNGS VERFUGUNG* gekennzeichnet
werden. Bevor ein gerichtlicher Berichterstatter oder Ubersetzer solche Informationen erhilt,
muss er sich diese Verfiigung zuerst durchlesen und sich schriftlich damit einverstanden
erklaren, an die Bedingungen dieser Verfiigung gebunden zu sein. Hilfsweise muss er die
Vereinbarung unterschreiben, die als Anhang A hieran angehangt wird.

Abschriften der unterzeichneten Vereinbarung miissen der Person, die die vertraulichen
Geschaftsinformationen eingereicht hat, und dem Sekretér der Kommission bereitgestellt

werden.
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 74 of 82

(b) Personen, die vertrauliche Geschaftsinformationen bereitstellen, wird dringend
empfohlen, nicht dffentliche Schriftstiicke, die elektronisch an die Kommission tibermittelt
werden, zu verschliisseln, damit Ihre personenbezogenen Daten vor unbefugter Offenlegung
geschiitzt sind. Das sichere Drop-Box-System USITC und das elektronische
Dokumentinformationssystem (Electronic Document Information System, EDIS) verwenden
kryptografische Algorithmen nach den US-Bundesstandards ftir Informationsverarbeitung
(Federal Information Processing Standards, FIPS) 140-2, um Daten wahrend der Ubermittlung
zu verschliisseln. Die Ubermittlung Ihrer nicht Sffentlichen Schriftstiicke mit einer Methode, die
diese Verschliisselungsalgorithmen nicht anwendet, (wie per E-Mail) kann zur Folge haben, dass
nicht dffentliche Informationen Ihres Unternehmens wihrend der Ubermittlung einer unbefugten
Offenlegung ausgesetzt werden. Sollten Sie sich ftir eine unverschltisselte Methode der
elektronischen Ubermittlung entscheiden, weist die Kommission Sie darauf hin, dass das Risiko
der méglichen unbefugten Offenlegung von Ihnen und nicht von der Kommission tibernommen
wird.

7. Die Beschrankungen und Pflichten, die fiir Personen gelten, auf die diese
Verfiigung Anwendung findet, gelten nicht fiir Informationen, die gema dem vorstehenden
Absatz 2 eingereicht werden und in Bezug auf die die Person, die den vertraulichen Status der
Informationen geltend macht, schriftlich angibt oder die Kommission oder der
Verwaltungsrichter nach Gelegenheit zur Anhérung entscheidet, dass sie allgemein bekannt
waren, als sie der empfangenden Partei bereitgestellt wurden, oder seitdem allgemein bekannt
geworden sind, ohne dass dies auf ein Verschulden der empfangenden Partei zuriickzufihren ist.

8. Die Kommission, der Verwaltungsrichter und der Ermittler der Kommission

bestitigen, dass alle Schriftstiicke oder Informationen, die gema® dem vorstehenden Absatz 2 als
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 75 of 82

vertrauliche Geschiftsinformationen eingereicht werden, vorbehaltlich einer anderslautenden
Entscheidung, die nach Anhérung von der Kommission oder ihrem Beauftragten nach dem US-
Gesetz zur Informationsfreiheit oder dem Verwaltungsrichter erlassen wird, im Sinne von

5 U.S.C. [US-Gesetzbuch] § 552(b)(4) und 18 U.S.C. [US-Gesetzbuch] § 1905 als solche
behandelt werden miissen. Werden diese Informationen in einen Schriftsatz aufgenommen oder
zur Aufnahme in das Beweisfiihrungsprotokoll angeboten, mtissen die in 19 C.F.R. [US-
Bundesgesetzessammlung] § 201.6 vorgesehenen Daten bereitgestellt werden, auBer solange das
Verfahren vor dem Verwaltungsrichter anhangig ist. In dieser Zeit muss die Partei, die die
vertraulichen Geschaftsinformationen anbietet, auf Verlangen eine Erklarung beziiglich der
vorgetragenen Grundlage fiir ihre Vertraulichkeit abgeben.

9. Solange die Bezeichnung als vertraulich nicht widerrufen wird oder von der
Kommission oder dem Verwaltungsrichter nicht entschieden wird, dass die als vertraulich
bezeichneten Informationen nicht mehr vertraulich sind, miissen die Kommission, der
Verwaltungsrichter und der Ermittler der Kommission alle notwendigen und angemessenen
MaBnahmen zur Wahrung der Vertraulichkeit und zur Wahrung der Rechte der
auskunfisgebenden Partei in Bezug auf alle vertraulichen Geschaftsinformationen treffen, die
von der auskunftsgebenden Partei gem48 dem vorstehenden Absatz 2 als solche bezeichnet
werden, wie unter anderem: (a) die auskunftsgebende Partei unverziiglich tiber Folgendes
benachrichtigen: (i) eine Anfrage oder einen Antrag von jeglicher Person nach dem wesentlichen
Teil der vertraulichen Geschaftsinformationen oder auf Auskunft tiber die vertraulichen
Geschiftsinformationen nach dem US-Gesetz iiber die Informationsfreiheit (5 U.S.C. [US-
Gesetzbuch] § 552), aufer denjenigen, die gem48 dieser Verfligung zulassig sind, und (ii) einen

Vorschlag dahingehend, vertrauliche Geschdftsinformationen neu zu bezeichnen oder 6ffentlich
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 76 of 82

zu machen, und (b) der auskunftsgebenden Partei mindestens sieben Tage ab Erhalt der Anfrage
oder des Antrags einzuréumen, damit sie sich an die Kommission, ihren Beauftragten nach dem
US-Gesetz iiber die Informationsfreiheit oder den Verwaltungsrichter oder eine andere Stelle
wenden kann, um die Vertraulichkeit und ihre Rechte an den vertraulichen
Geschaftsinformationen zu wahren.

10. Ist eine von dieser Verfiigung betroffene Partei, die als vertraulich bezeichnete
und gemaf Absatz 2 eingereichte Geschiftsinformationen erhalten soll, wahrend einer
Ermittlung vor dem Verwaltungsrichter teilweise oder insgesamt mit der Bezeichnung nicht
einverstanden, muss sie die auskunftsgebende Partei schriftlich benachrichtigen und sie werden
sich daraufhin in Bezug auf den Status der betroffenen Informationen, die in Zusammenhang mit
dieser Verfiigung angeboten werden, beraten. Widerruft die auskunftsgebende Partei vor oder
bei einer solchen Beratung die Bezeichnung der Informationen als Informationen, die unter diese
Verfiigung fallen, aber reicht die Informationen fiir die Zwecke der Ermittlung trotzdem ein,
muss die auskunftsgebende Partei den Widerruf schriftlich erklaren und ihn an alle Parteien und
den Verwaltungsrichter zustellen. K6nnen sich die empfangende und die auskunftsgebende
Partei innerhalb von zehn Tagen ab dem Datum der Benachrichtigung iiber die Unstimmigkeit
nicht auf den Status der betroffenen Informationen, die als vertrauliche Geschaftsinformationen
eingereicht wurden, einigen, kann jede Partei, die von dieser Verftigung betroffen ist, die Frage
der Bezeichnung des Status dem Verwaltungsrichter vorlegen, der dariiber entscheiden wird. Der
Verwaltungsrichter kann die Bezeichnung des vertraulichen Status von Informationen sua sponte
[von sich aus] in Frage stellen und die Vertraulichkeitsbezeichnung nach Einraumung einer

Gelegenheit zur Anhérung aufheben.
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 77 of 82

11. Die Partei, die den Sachverstandigen einsetzen méchte, muss der
auskunftsgebenden Partei mindestens zehn Tage (oder innerhalb einer sonstigen von dem
Verwaltungsrichter bestimmten Frist) vor der ersten Offenlegung von vertraulichen
Informationen, die gem4B Absatz 2 eingereicht wurden, gegentiber einem vorgeschlagenen
Sachverstandigen den Namen des vorgeschlagenen Sachverstindigen und seine Ausbildung und
ausfihrliche Angaben zu seiner Berufserfahrung schriftlich bereitstellen. Widerspricht die
auskunfitsgebende Partei der Offenlegung der vertraulichen Geschaftsinformationen gegentiber
dem vorgeschlagenen Sachverstindigen unter Berufung darauf, dass dies dem Wortlaut oder
Sinn dieser Verfiigung widerspricht, oder aus sonstigen Griinden, muss sie die empfangende
Partei vor der ersten Offenlegung schriftlich tiber ihren Widerspruch und die Griinde hierftir
benachrichtigen. Wird die Streitigkeit innerhalb von zehn Tagen ab Erhalt der Mitteilung tiber
die Widerspriiche nicht informell beigelegt, muss die auskunftsgebende Partei jeden
Widerspruch unverziiglich dem Verwaltungsrichter zur Entscheidung vorlegen, indem sie gema}
der Kommissionsvorschrift 210.34 eine Sicherungsverfiigung beantragt. Wird die Ermittlung
von der Kommission getiihrt, muss die Angelegenheit zur Beilegung der Kommission vorgelegt
werden. Die Ubergabe der vertraulichen Geschaftsinformationen an den vorgeschlagenen
Sachverstandigen wird ausgesetzt, bis die Entscheidung der Kommission oder des
Verwaltungsrichters ergeht. Die Bedingungen dieses Absatzes gelten nicht fiir Sachverstandige
innerhalb der Kommission oder fiir Sachverstindige von anderen BehGrden, die von der
Kommission konsultiert oder eingesetzt werden.

12. Werden vertrauliche Geschiaftsinformationen, die gem4B Absatz 2 eingereicht
wurden, gegenitiber einer Person auf andere Weise offengelegt, als dies in dieser

Sicherungsverfiigung vorgesehen ist, muss die fiir die Offenlegung verantwortliche Partei der
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 78 of 82

auskunftsgebenden Partei und dem Verwaltungsrichter unverziiglich alle relevanten Tatsachen
betreffend die Offenlegung mitteilen und sich vorbehaltlich aller sonstigen Rechte und Abhilfen
der auskunftsgebenden Partei bestméglich bemiihen, eine weitergehende Offenlegung durch sie
oder durch die Person, die die Informationen erhalten hat, zu verhindern.

13. Durch diese Verfiigung wird das Recht einer Person, eine gerichtliche
Uberpriifung zu beantragen oder eine sonstige angemessene gerichtliche MaBnahme in Bezug
auf eine Entscheidung der Kommission, ihres Beauftragten nach dem US-Gesetz tiber die
Informationsfreiheit oder des Verwaltungsrichters betreffend die Frage des Status von
vertraulichen Geschaftsinformationen zu verfolgen, keinesfalls beschrankt.

14. — Bis zum endgiiltigen Abschluss dieser Ermittlung muss jede Partei, die
vertrauliche Geschaftsinformationen erhilt, die unter diese Verfiigung fallen, alle Artikel, die
diese Informationen enthalten, die gem48 dem vorstehenden Absatz 2 eingereicht wurden,
einschlieBlich aller méglicherweise angefertigten Kopien davon, zusammentragen und an die
auskunftsgebende Partei zuriickgeben. Hilfsweise konnen die Parteien, flir die diese Verfligung
gilt, mit der schriftlichen Zustimmung der auskunftsgebenden Partei alle Artikel, die vertrauliche
Geschiaftsinformationen enthalten, vernichten und der auskunftsgebenden Partei (oder ihrem
Rechtsanwalt) bestatigen, dass die Vernichtung erfolgt ist. Dieser Absatz gilt nicht fiir die
Kommission, einschlieBlich ihres Ermittlers, und den Verwaltungsrichter, die dieses Material
gema& den gesetzlichen Anforderungen und ftir sonstige Archivierungszwecke behalten. Sie
kdnnen dieses Material (einschlieBlich elektronischer Medien, die die Informationen enthalten),
das sich in ihrem Besitz befindet und als iiberschiissig angesehen wird, jedoch vernichten.

Ungeachtet des vorstehenden Absatzes kénnen vertrauliche Geschaftsinformationen

gem&B der Kommissionsvorschrift 210.5(c) an ein Bezirksgericht tibermittelt werden.

10
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 79 of 82

15. Werden vertrauliche Geschaftsinformationen, die gema dem vorstehenden
Absatz 2 eingereicht werden, von einer Person eingereicht, die keine Partei dieser Ermittlung ist,
gilt diese Partei als eine ,,auskunftsgebende Partei“, wie dieser Begriff in Zusammenhang mit
dieser Verfiigung verwendet wird.

16. Jede auskunftsgebende Partei, die keine Partei der Ermittlung ist, muss eine
Abschrift dieser Verfiigung von der Partei erhalten, die Auskunft von der auskunftsgebenden
Partei verlangt.

17. Der Sekretér muss eine Abschrift dieser Verfiigung an alle Parteien zustellen.

VERFUGT.

[Unterschrift]
Dee Lord
Verwaltungsrichter

 

11
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 80 of 82

Anhang A
GEHEIMHALTUNGSVEREINBARUNG FUR
BERICHTERSTATTER/STENOGRAFEN/UBERSETZER

Ich, , schwore und erklare, dass ich keine Informationen preisgeben werden,
die mir in einem vertraulichen Teil der Ermittlung oder Verhandlung in Sachen Bestimmte Lithium-
Ion-Batteriezellen, Batteriemodule, Batteriesdtze, Bestandteile davon und Produkte, die diese
enthalten, Ermittlung Nr. 337-TA-1181, mitgeteilt werden, auBer soweit dies gemaB der in dieser
Angelegenheit erlassenen Sicherungsverfiigung zulassig ist. Ich werde diese Informationen weder
unmittelbar noch mittelbar fiir jeglichen Zweck verwenden, auber soweit dies unmittelbar mit meinen
offiziellen Pflichten in dieser Angelegenheit verbunden ist.

Des Weiteren werde ich weder durch eine unmittelbare Handlung noch durch ein Gesprich,
eine Empfehlung oder einen Vorschlag gegeniiber einer Person die Art oder den Inhalt von
Informationen offenbaren, die mir wahrend eines vertraulichen Teils der Ermittlung oder der
Verhandlung in dieser Angelegenheit mitgeteilt werden.

Ich erkldre auch, dass ich keine Stelle bei einem der Beteiligten in der erwahnten Ermittlung
oder eine offizielle Beziehung mit einem der Beteiligten in der erwahnten Ermittlung habe.

Mir ist bewusst, dass die unbefugte Verwendung oder Weitergabe von Informationen, wie
vorstehend erlautert, einen Versto8 gegen das US-Bundesstrafgesetzbuch darstellt und mit einer
Geldstrafe von bis zu 10.000 USD, einer Haftstrafe von bis zu zehn (10) Jahren oder beidem bestraft
wird.

Gezeichnet
Datum

Unternehmen oder ZugehGrigkeit
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 81 of 82

BESTIMMTE LITHIUM-ION-BATTERIEZELLEN, Ermittlung Nr. 337-TA-1181
ATTERIEMODULE UND BATTERIESATZE,

BESTANDTEILE DAVON UND PRODUKTE, DIE DIESE

ENTHALTEN

OFFENTLICHE ZUSTELLUNGSBESCHEINIGUNG

Ich, Lisa R. Barton, bescheinige hiermit, dass die angehiangte VERFUGUNG am
11.01.2019 folgenden Personen zugestellt wurde.

[Unterschrift]
Lisa R. Barton, Sekretérin
Kommission der Vereinigten Staaten
von Amerika fir internationalen Handel
500 E Street, SW, Room 112
Washington, DC 20436, USA

 

Fir die Antragstellerinnen LG Chem, Ltd., LG Chem
Michigan, Inc. und Toray Industries, Inc.:

Michael J. McKeon

FISH & RICHARDSON P.C.
1000 Maine Ave, SW, Suite 1000

Washington, DC 20024, USA

Fiir die Antragsgegnerinnen SK Battery America, Inc. und

SK Innovation Co., Ltd.:
Blaney Harper

JONES DAY
51 Louisiana Ave., NW

Washington, DC 20001, USA

QO) Durch persinliche
Zustellung

0 Als Eilbrief

MI Als Sendung erster
Klasse

C) Sonstiges:

QO) Durch persénliche
Zustellung

0 Als Eilbrief

MW Als Sendung erster
Klasse

Oi Sonstiges:
Case 1:20-mc-00034-RJL Document1 Filed 05/29/20 Page 82 of 82

eee

ia

TRANSPERFECT

|, Kathrin Coussons, declare as follows:

1. | am over eighteen years of age and fully competent to make
this affidavit. | have personal knowledge of the information contained
in this affidavit, and it is true and accufate to the best of my
knowledge.

2. lam atransiator fluent in the English and German languages. |
provide this affidavit on behalf of TransPerfect.

Bi | reviewed the English original and German translation of Exhibit:B -
Attch B - Protective Order attached hereto. The German transiation is a
true and accurate translation of Exhibit B - Attch B - Pratéctive Order.

| declare under penalty of perjury of the laws of the United States of America
that the foregoing information is true and accurate to the best of my
knowledge. | understand that willful false statements and the like are
punishable by fine or imprisonment, or both (18 U.S.C. § 1001) and may
jeopardize the validity of the application or any patent issuirig thereon.

Executed May 20, 2020, in Whitby, Ontario, Canada.

Signature of Kathrin Coussons

LANGUAGE AND TECHNOLOGY SOLUTIONS FOR GLOBAL
BUSINESS

1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001 | T 212.689.5555 | F 212.689,1059 |

WWW. TRANSPERFECT.COM OFFICES IN 90 CITIES WORLDWIDE
